Exhibit 10.7

Execution Version

 

 

 

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

Dated as of September 7, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.1

 

Definitions

     2   

Section 1.2

 

General Interpretive Principles

     13    ARTICLE II    REGISTRATION RIGHTS   

Section 2.1

 

Automatic Shelf Registration

     13   

Section 2.2

 

Holder Initiated Shelf Registration

     15   

Section 2.3

 

Shelf Take-Downs

     17   

Section 2.4

 

Demand Registration

     22   

Section 2.5

 

Piggyback Registration

     27   

Section 2.6

 

Expenses of Registration

     29   

Section 2.7

 

Obligations of the Company

     29   

Section 2.8

 

Indemnification

     34   

Section 2.9

 

Information by Holder

     37   

Section 2.10

 

Transfer of Registration Rights; Additional Holders; General Transfer
Restrictions on Exercise of Rights

     37   

Section 2.11

 

Delay of Registration

     38   

Section 2.12

 

Limitations on Subsequent Registration Rights

     38   

Section 2.13

 

Reporting

     39   

Section 2.14

 

Blackout Periods

     39   

Section 2.15

 

Clear Market

     41   

Section 2.16

 

Discontinuance of Distributions and Use of Prospectus and Free Writing
Prospectus

     41    ARTICLE III    MISCELLANEOUS   

Section 3.1

 

Term

     42   

Section 3.2

 

Effectiveness

     42   

Section 3.3

 

Further Assurances

     42   

Section 3.4

 

Confidentiality

     42   

Section 3.5

 

Entire Agreement

     43   

Section 3.6

 

Specific Performance

     43   

Section 3.7

 

Governing Law

     43   

Section 3.8

 

Submissions to Jurisdictions; WAIVER OF JURY TRIALS

     43   

Section 3.9

 

Obligations

     45   

Section 3.10

 

Consents, Approvals and Actions

     45   

Section 3.11

 

Amendment and Waiver

     46   

Section 3.12

 

Binding Effect

     46   

 

i



--------------------------------------------------------------------------------

Section 3.13

 

Third Party Beneficiaries

     46   

Section 3.14

 

Notices

     47   

Section 3.15

 

No Third Party Liability

     49   

Section 3.16

 

No Partnership

     50   

Section 3.17

 

Severability

     50   

Section 3.18

 

Counterparts

     50   

 

ii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is made as of
September 7, 2016, by and among Dell Technologies Inc., a Delaware corporation,
and each of the following (hereinafter severally referred to as a “Stockholder”
and collectively referred to as the “Stockholders”):

 

  (a) Michael S. Dell (“MD”) and Susan Lieberman Dell Separate Property Trust
(collectively, the “MD Stockholders”);

 

  (b) MSDC Denali Investors, L.P., a Delaware limited partnership, and MSDC
Denali EIV, LLC, a Delaware limited liability company (collectively, the “MSD
Partners Stockholders”);

 

  (c) Silver Lake Partners III, L.P., a Delaware limited partnership, Silver
Lake Technology Investors III, L.P., a Delaware limited partnership, Silver Lake
Partners IV, L.P., a Delaware limited partnership, Silver Lake Technology
Investors IV, L.P., a Delaware limited partnership, and SLP Denali Co-Invest,
L.P., a Delaware limited partnership (collectively, the “SLP Stockholders”, and
together with the MD Stockholders and the MSD Partners Stockholders, the
“Sponsor Stockholders”);

 

  (d) Venezio Investments Pte. Ltd., a Singapore corporation (the “Temasek
Stockholder”);

 

  (e) the parties identified on Schedule I hereto as “Management Stockholders”
(“Management Stockholders”); and

 

  (f) any other Person who becomes a party hereto pursuant to, and in accordance
with, Section 2.10.

WHEREAS, certain of the parties hereto are party to that certain Registration
Rights Agreement, dated as of October 29, 2013 (the “Original Agreement”), and
the parties desire to amend and restate the Original Agreement as set forth
herein pursuant to section 3.11 of the Original Agreement in order to reflect
the occurrence of certain events that have transpired since the date of the
Original Agreement, including the execution of the Merger Agreement (as defined
herein);

WHEREAS, as of the date hereof, the Holders (as defined herein) own Registrable
Securities (as defined herein); and

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree that the Original Agreement is, as of the Closing Date and subject to
Section 3.2, amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board’s good faith judgment, after consultation with outside
counsel to the Company, (i) would be required to be made in any report or
Registration Statement filed with the SEC by the Company so that such report or
Registration Statement would not contain any untrue statement of a material fact
or omission to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
report or Registration Statement and (iii) such disclosure is not in the best
interests of the Company or would materially and adversely interfere with a bona
fide financing transaction, disposition or acquisition by the Company and/or its
Subsidiaries that is material to the Company and its Subsidiaries (on a
consolidated basis).

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing. Notwithstanding the
foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries and
its other controlled Affiliates (including VMware and its subsidiaries) shall
not be considered Affiliates of any of the Sponsor Stockholders or any of such
party’s Affiliates (other than the Company, its Subsidiaries and its other
controlled Affiliates), (ii) none of the MD Stockholders shall be considered
Affiliates of the MSD Partners Stockholders and/or the SLP Stockholders,
(iii) none of the MSD Partners Stockholders shall be considered Affiliates of
the MD Stockholders and/or the SLP Stockholders, (iv) none of the SLP
Stockholders shall be considered Affiliates of the MSD Partners Stockholders
and/or the MD Stockholders, (v) none of the Sponsor Stockholders shall be
considered Affiliates of (x) any portfolio company in which any of the Sponsor
Stockholders or any of their investment fund Affiliates have made a debt or
equity investment (and vice versa) or (y) any limited partners, non-managing
members or other similar direct or indirect investors in any of the Sponsor
Stockholders or their affiliated investment funds and (vi) portfolio companies
of Temasek Holdings (Private) Limited (“Temasek Holdings”) that are not under
the management or control of the management team managing the Temasek
Stockholder shall not be considered Affiliates of the Temasek Stockholder.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Registration Rights Agreement
(including the schedules, annexes and exhibits attached hereto) as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that (i) no
party hereto shall be deemed to beneficially own any Securities held by any
other party hereto solely by virtue of the provisions of this Agreement (other
than this definition) and (ii) with respect to any Securities held by a party
hereto that are exercisable for, convertible into or exchangeable for Shares
upon delivery of consideration to the Company or any of its Subsidiaries, such
Shares shall not be deemed to be beneficially owned by such party unless, until
and to the extent such Securities have been exercised, converted or exchanged
and such consideration has been delivered by such party to the Company or such
Subsidiary.

“Blackout Period Restrictions” means (i) offering for sale, selling, pledging,
hypothecating, transferring, making any short sale of, loaning, granting any
option or right to purchase of or otherwise disposing of (or entering into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any Person at any time in the future of) any Securities
(including Securities that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the SEC and
Securities that may be issued upon exercise of any Company Stock Options or
warrants) or securities convertible into or exercisable or exchangeable for
Securities, (ii) entering into any swap, hedging arrangement or other
derivatives transaction with respect to any Securities (including Securities
that may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the SEC and Securities that may be issued upon
exercise of any Company Stock Options or warrants) or securities convertible
into or exercisable or exchangeable for Securities, whether any such transaction
described in clause (i) above or this clause (ii) is to be settled by delivery
of Securities, in cash or otherwise, (iii) making any demand for or exercising
any right or causing to be filed a Registration Statement, including any
amendments thereto, with respect to the registration of any Securities or
securities convertible into or exercisable or exchangeable for Securities and/or
(iv) publicly disclosing the intention to do any of the foregoing; provided,
that the foregoing shall not prohibit a Holder that has a contractual right to
transfer Registrable Securities in a registered sale pursuant to this Agreement
from transferring its Registrable Securities in an applicable Underwritten Shelf
Take-Down or an underwritten offering of Shares pursuant to Section 2.4 or
Section 2.5.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Class A DTI Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

 

3



--------------------------------------------------------------------------------

“Class B DTI Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C DTI Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Class D DTI Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

“Class V Stock” means the Class V Common Stock, par value $0.01 per share, of
the Company.

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Common Stock” means the Class A DTI Common Stock, the Class B DTI Common Stock,
the Class C DTI Common Stock and the Class D DTI Common Stock.

“Company” means Dell Technologies Inc. (including any of its successors by
merger, acquisition, reorganization, conversion or otherwise).

“Company Indemnifiable Persons” has the meaning ascribed to such term in Section
2.8(a).

“Company Stock Option” means an option to subscribe for, purchase or otherwise
acquire shares of Common Stock.

“Control Holder” has the meaning ascribed to such term in Section 2.7(d).

“Dell” means Dell Inc., a Delaware corporation.

“Demand Delay” has the meaning ascribed to such term in Section 2.4(a)(ii).

“Demand Initiating Sponsor Holders” has the meaning ascribed to such term in
Section 2.4(a).

“Demand Participating Sponsor Holders” has the meaning ascribed to such term in
Section 2.4(a)(ii).

“Demand Period” has the meaning ascribed to such term in Section 2.4(b).

“Demand Registration” has the meaning ascribed to such term in Section 2.4(a).

“Disabling Event” means either the death of MD, or the continuation of any
physical or mental disability or infirmity that prevents the performance of MD’s
duties for a period of one hundred eighty (180) consecutive days.

 

4



--------------------------------------------------------------------------------

“Effectiveness Date” means the date on which the Sponsor Holders are no longer
subject to any underwriter’s lock-up or other similar contractual restriction
with the underwriters on the sale of Registrable Securities following an IPO.

“Eligible Non-Marketed Underwritten Shelf Take-Down Holder” means, solely in the
case of a Non-Marketed Underwritten Shelf Take-Down initiated by one or more
Initiating Shelf-Take Down Holders, the SLP Holders and the MSD Partners
Holders, but only for a three (3) year period following an IPO.

“EMC” means EMC Corporation, a Massachusetts corporation (together with its
successors and assigns).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

“Free Writing Prospectus” means an issuer free writing prospectus, as defined in
Rule 433 under the Securities Act, relating to an offer of Registrable
Securities.

“Holder Indemnifiable Persons” has the meaning ascribed to such term in Section
2.8(b).

“Holders” means, collectively, the MD Holders, the MSD Partners Holders, the SLP
Holders and the Non-Sponsor Holders.

“Indemnified Party” has the meaning ascribed to such term in Section 2.8(c).

“Indemnifying Party” has the meaning ascribed to such term in Section 2.8(c).

“Initiating Shelf Take-Down Holder” has the meaning ascribed to such term in
Section 2.3(a).

“IPO” means the consummation of an initial underwritten public offering that is
registered under the Securities Act of Class C DTI Common Stock.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit A attached hereto.

“Management Holders” means, collectively, (i) the Management Stockholders and
(ii) any designated transferees or successors of any Management Stockholders
pursuant to Section 2.10(a) and Section 2.10(b) below that, in each such case,
hold Registrable Securities or Securities exercisable for or convertible into
Registrable Securities.

“Management Stockholders” has the meaning ascribed to such term in the Preamble.

“Management Stockholders Agreement” means the Amended and Restated Management
Stockholders Agreement, dated as of the date hereof, by and among the Company,
the Management Stockholders party thereto, the Sponsor Stockholders party
thereto and the other signatories thereto, as it may be amended from time to
time.

 

5



--------------------------------------------------------------------------------

“Marketed Underwritten Demand Registration” means a Demand Registration, which
includes a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and one or more underwriters, in
each case, over a period expected to exceed 48 hours.

“Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in
Section 2.3(c).

“Marketed Underwritten Shelf Take-Down Notice” has the meaning ascribed to such
term in Section 2.3(c).

“MD” has the meaning ascribed to such term in the Preamble.

“MD Co-Investor” means each Person party to and identified as an “MD
Co-Investor” on the signature pages of the Sponsor Stockholders Agreement.

“MD Holders” means, collectively, (i) the MD Stockholders and the MD
Co-Investors and (ii) any designated transferees or successors of any MD
Stockholder or MD Co-Investor pursuant to Section 2.10(a) below that, in each
such case, hold Registrable Securities or Securities exercisable or exchangeable
for, or convertible into, Registrable Securities.

“MD Stockholders” has the meaning ascribed to such term in the Preamble.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 12, 2015 (as further amended, restated, supplemented or modified from
time to time) by and among the Company, Dell, Universal Acquisition Co., a
Delaware corporation and direct wholly-owned subsidiary of Dell, and EMC.

“MSD Partners Co-Investor” means each Person party to and identified as an “MSD
Partners Co-Investor” on the signature pages of the Sponsor Stockholders
Agreement.

“MSD Partners Holders” means, collectively, (i) the MSD Partners Stockholders
and the MSD Partners Co-Investors and (ii) any designated transferees or
successors of any MSD Partners Stockholder or MSD Partners Co-Investor pursuant
to Section 2.10(a) below that, in each such case, hold Registrable Securities or
Securities exercisable or exchangeable for, or convertible into, Registrable
Securities.

“MSD Partners Stockholders” has the meaning ascribed to such term in the
Preamble.

“Non-Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such
term in Section 2.3(d)(i).

“Non-Marketed Underwritten Shelf Take-Down Election Period” has the meaning
ascribed to such term in Section 2.3(d)(i).

 

6



--------------------------------------------------------------------------------

“Non-Marketed Underwritten Shelf Take-Down Notice” has the meaning ascribed to
such term in Section 2.3(d)(i).

“Non-Sponsor Holders” means, collectively, (i) the Management Holders, (ii) the
Temasek Holders, (iii) any Person (other than the Company or the Sponsor
Holders) that becomes a party to this Agreement pursuant to Section 2.10(a) and
Section 2.10(b), whether or not such Person is an employee or consultant of the
Company and/or its Subsidiaries, and (iv) any designated transferees or
successors of any of the Persons in the foregoing clauses (i) through
(iii) pursuant to Section 2.10(a) and Section 2.10(b) below that, in each of the
case of the foregoing clauses (i) through (iv), hold Registrable Securities or
Securities exercisable or exchangeable for, or convertible into, Registrable
Securities.

“Permitted Transferees” has the meaning ascribed to such term in the Management
Stockholders Agreement.

“Permitted Temasek Transferees” shall mean: (i) Temasek Holdings and
(ii) Temasek Holdings’ direct and indirect wholly-owned subsidiaries, the boards
of directors or equivalent governing bodies of which comprise solely nominees or
employees of (x) Temasek Holdings, (y) Temasek Pte. Ltd. (a wholly-owned
subsidiary of Temasek Holdings) and/or (z) wholly-owned direct and indirect
subsidiaries of Temasek Pte. Ltd. (other than portfolio companies).

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Priority Sell-Down” means, in connection with a registered sale of Registrable
Securities, the Registrable Securities that may be included by Holders in such
registered sale, solely to the extent such Holders have the contractual right to
participate in such a registered sale pursuant to the terms hereof, shall be
allocated as follows:

 

  (i)

in connection with the IPO and any registered sale of Registrable Securities
occurring within the three (3) year period thereafter, each of (x) the SLP
Holders (collectively), (y) the MSD Partners Holders (collectively) and (z) the
Temasek Holders (collectively), shall have the right to elect to have its
Registrable Securities, measured by value, represent in the aggregate up to
fifty percent (50%) (combined, allocated pro rata based on the relative number
of shares of Common Stock owned by each at the applicable time) of the aggregate
Registrable Securities that the MD Holders, the MSD Partners Holders, the SLP
Holders and the Temasek Holders would otherwise be entitled to sell in such
registered sale of Registrable Securities; provided, that if any of the SLP
Holders (collectively), the MSD Partners Holders (collectively) or the Temasek
Holders (collectively) do not elect to include in such registered sale the
maximum number of Registrable Securities that they are permitted to include, the
others shall be permitted to include such additional number of Registrable
Securities (allocated pro rata based

 

7



--------------------------------------------------------------------------------

  on the relative number of shares of Common Stock owned by each at the
applicable time) resulting in the Registrable Securities of the SLP Holders, the
MSD Partners Holders and the Temasek Holders, measured by value, representing in
the aggregate fifty (50%) of the aggregate Registrable Securities that the MD
Holders, the MSD Partners Holders, the SLP Holders and the Temasek Holders would
otherwise be entitled to sell in such registered sale of Registrable Securities;

 

  (ii) in connection with the IPO and any registered sale of Registrable
Securities occurring within the three (3) year period thereafter, the MD Holders
(collectively), shall have the right to elect to have their Registrable
Securities, measured by value, represent in the aggregate up to fifty percent
(50%) of the aggregate Registrable Securities that the MD Holders, the MSD
Partners Holders, the SLP Holders and the Temasek Holders would otherwise be
entitled to sell in such registered sale of Registrable Securities, or, if the
MSD Partners Holders, SLP Holders and Temasek Holders do not exercise the right
to include the full amount of Registrable Securities permitted to be included
pursuant to clause (i), such greater amount remaining after taking into account
Securities included pursuant to clause (i); and

 

  (iii) in addition to the shares included pursuant to clauses (i) and (ii),
solely in an IPO, each of the Management Holders shall have the right to elect
to have the percentage of their Registrable Securities included in such
registered sale of Registrable Securities equal to the greater of the percentage
of Registrable Securities included in such registered sale of Registrable
Securities by the MD Holders (collectively) or the SLP Holders (collectively),
in each case, relative to the aggregate number of Registrable Securities then
held by the MD Holders or the SLP Holders, respectively; provided, that
notwithstanding anything in this clause (iii) to the contrary, if the managing
underwriter or underwriters of the IPO shall advise the Company and/or the
Sponsor Holders that have requested to participate in the IPO that the sale of
Registrable Securities by Management Holders in the IPO would be reasonably
likely to have an adverse effect upon the price, timing or distribution of the
IPO, then the Management Holders shall not have the right to sell their
Registrable Securities in the IPO.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“register”, “registered” and “registration” means a registration effected
pursuant to a Registration Statement in compliance with the Securities Act, and
the declaration or ordering by the SEC of the effectiveness of such Registration
Statement.

“Registrable Securities” means (i) Shares held (whether now held or hereafter
acquired) by a party to this Agreement other than the Company (including any
additional Non-Sponsor Holder to the extent permitted by Section 2.10(b) below)
or any designated transferee or successor to the extent permitted by
Section 2.10(a) below or, without duplication, by any

 

8



--------------------------------------------------------------------------------

stockholder of the Company that holds registration or similar rights pursuant to
an agreement between such stockholder and the Company and (ii) any Shares issued
as (or as of any such date of determination then currently issuable upon the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange or in
replacement of, such Shares contemplated by the immediately foregoing clause
(i) (including, without limitation, all shares of Class C DTI Common Stock
issuable upon conversion or exchange of Class A DTI Common Stock, Class B DTI
Common Stock or Class D DTI Common Stock); provided, however, that (a) if such
Shares are subject to one or more vesting conditions (whether time-based,
performance-based or otherwise), all such vesting conditions shall have been
satisfied and such Shares must have been vested and (b) Shares shall cease to be
Registrable Securities if (1) a Registration Statement covering such Shares has
been declared effective by the SEC and such Shares have been disposed of
pursuant to such effective Registration Statement, (2) a Registration Statement
on Form S-8 or Form F-8 (or any successor form) covering such Shares is
effective, (3) such Shares are distributed pursuant to Rule 144 or 145
promulgated under the Securities Act (or any successor rule or other exemption
from the registration requirements of the Securities Act), (4) such Shares cease
to be outstanding, (5) the holder of such Shares together with its Affiliates
owns less than one percent (1%) of the issued and outstanding shares of Common
Stock and all Shares held by such holder and its Affiliates can be sold during
any three (3) month period without registration pursuant to Rule 144 in a single
transaction without being subject to the volume limitation thereunder or
(6) such Shares shall have been otherwise transferred and such Shares may be
publicly resold without registration under the Securities Act. For the avoidance
of doubt, it is understood that, with respect to any Registrable Securities for
which a Holder holds vested but unexercised Company Stock Options or other
Securities exercisable for, convertible into or exchangeable for Registrable
Securities, to the extent that such Registrable Securities are to be sold
pursuant to Article II, such Holder must exercise the relevant Company Stock
Option or other Security or exercise, convert or exchange such other relevant
Security and transfer the relevant underlying Securities that are Registrable
Securities (rather than the Company Stock Option or other Security).

“Registration Expenses” means any and all expenses incident to the performance
by the Company of its obligations under this Agreement, including (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the SEC, FINRA and, if applicable, the fees and
expenses of any “qualified independent underwriter,” as such term is defined in
Rule 5121 of the Financial Industry Regulatory Authority, Inc. (or any successor
provision), and of its counsel, (ii) all fees and expenses of complying with any
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses and Free Writing
Prospectuses), (iv) all fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange or quotation of
the Registrable Securities on any inter-dealer quotation system, (v) all
applicable rating agency fees with respect to the Registrable Securities,
(vi) the fees and disbursements of (a) counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or comfort letters required by or incident to such performance and
compliance, (b) one legal counsel, acting jointly for, the MD

 

9



--------------------------------------------------------------------------------

Holders and the MSD Partners Holders, (c) one legal counsel for the SLP Holders
and (d) one legal counsel for the Temasek Holders, (vii) any fees and
disbursements of underwriters customarily paid by the issuers or sellers of
securities, including liability insurance if the Company so desires or if the
underwriters so require, and the reasonable fees and expenses of any special
experts retained in connection with the requested registration, but excluding
underwriting discounts and commissions and transfer taxes, if any,
(viii) Securities Act liability insurance or similar insurance if the Company so
desires or the underwriters so require in accordance with then-customary
underwriting practice, (ix) if any of the Sponsor Holders are selling
Registrable Securities pursuant to such Registration, all reasonable fees and
disbursements of an accounting firm of each such Sponsor Holder, (x) any
reasonable fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, (xi) all fees and expenses of any special experts or
other Persons retained by the Company in connection with any Registration,
(xiii) all of the Company’s internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(xiii) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including all travel, meals and
lodging and the reasonable out-of-pocket expenses of the Holders) and (xiv) any
other fees and disbursements customarily paid by the issuers of securities.

“Registration Statement” means a registration statement filed with the SEC.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act,
as such provision is amended from time to time.

“SEC” means the U. S. Securities and Exchange Commission or any successor
agency.

“Securities” means any equity securities of the Company, including any Shares,
debt securities exercisable or exchangeable for, or convertible into equity
securities of the Company, or any option, warrant or other right to acquire any
such equity securities or debt securities of the Company, in each case other
than shares of Class V Stock.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

“Share Equivalents” means (i) Shares (other than Shares that are subject to
vesting in connection with the continued employment with, or engagement by, the
Company or any of its Subsidiaries) and (ii) Shares issuable upon exercise,
conversion or exchange of any security that is currently exercisable for,
convertible into or exchangeable for, as of any such date of determination,
Shares.

“Shares” means the shares of Common Stock of the Company and any securities into
which such shares shall have been changed, or any securities resulting from any
reclassification, recapitalization or similar transactions with respect to such
shares. For the sake of clarity, shares of the Company’s Class V Stock shall not
be deemed “Shares” hereunder.

 

10



--------------------------------------------------------------------------------

“Shelf Holder” means, with respect to any Shelf Registration Statement, each
Holder, including the Shelf Initiating Sponsor Holder, if any, that has its
Registrable Securities registered on such Shelf Registration Statement.

“Shelf Initiating Sponsor Holders” has the meaning ascribed to such term in
Section 2.2(a).

“Shelf Participating Sponsor Holders” means, collectively, all Shelf Holders
that are Sponsor Holders.

“Shelf Percentage” means, with respect to any Shelf Request, the fraction,
expressed as a percentage, determined by dividing (i) the Shelf Request by
(ii) the total number of Registrable Securities held by the Shelf Initiating
Sponsor Holders as of the date of such Shelf Request.

“Shelf Period” has the meaning ascribed to such term in Section 2.2(b).

“Shelf Registration Notice” has the meaning ascribed to such term in Section
2.2(a).

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 or Form F-3, or on Form S-1 or Form F-1 (or any
successor form) for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities, as applicable.

“Shelf Request” has the meaning ascribed to such term in Section 2.2(a).

“Shelf Suspension” has the meaning ascribed to such term in Section 2.1(c).

“Shelf Take-Down” has the meaning ascribed to such term in Section 2.3(a).

“Shelf Take-Down Percentage” has the meaning ascribed to such term in Section
2.3(d)(i).

“SLP Holders” means, collectively, (i) the SLP Stockholders and (ii) any
designated transferees or successors of any SLP Stockholder pursuant to
Section 2.10(a) below that, in each such case, hold Registrable Securities or
Securities exercisable or exchangeable for, or convertible into, Registrable
Securities.

“SLP Stockholders” has the meaning ascribed to such term in the Preamble.

“Special Registration” means the registration of (i) Securities or other rights
in respect thereof solely registered on Form S-4, Form F-4, Form S-8 or Form F-8
(or any successor form) or (ii) Securities or other rights in respect thereof to
be offered to directors, employees, consultants, customers, lenders or vendors
of the Company or its Subsidiaries or in connection with dividend reinvestment
plans.

 

11



--------------------------------------------------------------------------------

“Sponsor Holder” means, collectively, the MD Holders, the MSD Partners Holders
and the SLP Holders.

“Sponsor Stockholders” has the meaning ascribed thereto in the Preamble.

“Sponsor Stockholders Agreement” means the Amended and Restated Sponsor
Stockholders Agreement of the Company dated as of the date hereof.

“Sponsor Underwritten Offering” has the meaning ascribed to such term in Section
2.15.

“Sub 10% Sponsor Holder” means, with respect to any applicable offering of
Registrable Securities, any Sponsor Holder that, together with its Affiliates,
beneficially owns less than ten percent (10%) of the Common Stock that is
outstanding immediately prior to such offering (calculated on a fully-diluted
basis) whether or not the Registrable Securities of such Sponsor Holder are
covered by a Registration Statement filed pursuant to Section 2.1, Section 2.2,
Section 2.3, Section 2.4 and/or Section 2.5.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity. Notwithstanding the
foregoing, VMware and its Subsidiaries shall not be considered Subsidiaries of
the Company and its Subsidiaries for so long as VMware is not a direct or
indirect wholly-owned subsidiary of the Company.

“Temasek Holders” means, collectively, (i) the Temasek Stockholder and (ii) any
designated transferees or successors of the Temasek Stockholder pursuant to
Section 2.10(a) below that, in each such case, hold Registrable Securities or
Securities exercisable for or convertible into Registrable Securities.

“Temasek Stockholder” has the meaning ascribed to such term in the Preamble.

“Third Party Holder” means any holder (other than a Holder) of Share Equivalents
who exercises contractual rights to participate in a registered offering of
Shares. For the avoidance of doubt, any transferee of Registrable Securities
conveyed from a Holder, as contemplated by and in accordance with Section 2.10,
shall not be deemed to be a Third Party Holder.

 

12



--------------------------------------------------------------------------------

“Third Party Shelf Holder” has the meaning ascribed to such term in Section
2.2(a).

“Underwritten Shelf Take-Down” has the meaning ascribed to such term in Section
2.3(b).

“Underwritten Shelf Take-Down Notice” has the meaning ascribed to such term in
Section 2.3(b).

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 1.2 General Interpretive Principles. The name assigned to this Agreement
and the section captions used herein are for convenience of reference only and
shall not be construed to affect the meaning, construction or effect hereof.
Unless otherwise specified, the terms “hereof,” “herein” and similar terms refer
to this Agreement as a whole, and references herein to Articles or Sections
refer to Articles or Sections of this Agreement. For purposes of this Agreement,
the words, “include,” “includes” and “including,” when used herein, shall be
deemed in each case to be followed by the words “without limitation.” The terms
“dollars” and “$” shall mean United States dollars. Except as otherwise set
forth herein, Shares underlying unexercised Company Stock Options that have been
issued by the Company shall not be deemed “outstanding” for any purposes in this
Agreement. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Furthermore, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application to the parties hereto and is expressly waived.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Automatic Shelf Registration.

(a) Filing. Following an IPO, the Company shall use reasonable best efforts to
(i) file a Shelf Registration Statement for a public offering of all Registrable
Securities (or such lesser amount as the Sponsor Stockholders holding
Registrable Securities agree, provided, that (x) all Registrable Securities of
the Management Holders must be registered under such Shelf Registration
Statement, (y) all Registrable Securities held by the Temasek Holders must be
registered under such Shelf Registration Statement, and (z) upon the request of
any such Sponsor Stockholder, the Company shall increase the number of
Registrable Securities registered under such Shelf Registration Statement by the
amount requested by such Sponsor Stockholder (or, in the event that no Shelf
Registration Statement is effective at the time of such request, shall file and
cause to become effective a Shelf Registration Statement covering such number of
Registrable Securities), and this parenthetical shall apply to successive
requests by Sponsor

 

13



--------------------------------------------------------------------------------

Stockholders holding Registrable Securities) pursuant to Rule 415 promulgated
under the Securities Act no later than the first day on which such filing can be
made with the SEC following the twelfth (12th) full calendar month after the
consummation of an IPO and (ii) cause such Shelf Registration Statement to
become effective as soon as possible thereafter. To the extent that the Company
is a Well-Known Seasoned Issuer at the time of filing such Shelf Registration
Statement, the Company shall designate such Shelf Registration Statement as an
Automatic Shelf Registration Statement. The Company shall use reasonable best
efforts to remain a Well-Known Seasoned Issuer during the period which such
Automatic Shelf Registration Statement is required to remain effective in
accordance with this Agreement. The Company shall (i) promptly (but in any event
no later than ten (10) days prior to the date such Shelf Registration Statement
is declared effective) give written notice of the proposed registration to all
other Holders and Third Party Holders and (ii) subject to the first sentence of
this Section 2.1(a), use its reasonable best efforts to permit or facilitate the
sale and distribution of all Registrable Securities under such Registration
Statement as may specified by a Holder pursuant to, and in accordance with, its
rights set forth in this Agreement.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement filed pursuant to Section 2.1(a)
hereof continuously effective under the Securities Act in order to permit the
Prospectus or any Free Writing Prospectus forming a part thereof to be usable by
the Shelf Holders until the date as of which all Registrable Securities
registered by such Shelf Registration Statement have been sold or have otherwise
ceased to be Registrable Securities. Subject to the Company’s rights under
Section 2.1(c), the Company shall not be deemed to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during such period if
the Company voluntarily takes any action, or omits to take any commercially
reasonable action, that would result in Shelf Holders not being able to offer
and sell any Registrable Securities pursuant to such Shelf Registration
Statement during such period, unless such action or omission is (x) a Shelf
Suspension permitted pursuant to Section 2.1(c) or (y) required by applicable
law, rule or regulation.

(c) Suspension of Filing or Registration. If the Company shall furnish to the
Holders, a certificate signed by the Chief Executive Officer or equivalent
senior executive of the Company, stating that the filing, effectiveness or
continued use of the Shelf Registration Statement would require the Company to
make an Adverse Disclosure, then the Company shall have a period of not more
than ninety (90) days, or such longer period as the Shelf Participating Sponsor
Holders shall mutually consent to in writing, within which to delay the filing
or effectiveness (but not the preparation) of such Shelf Registration Statement
or, in the case of a Shelf Registration Statement that has been declared
effective, to suspend the use by Shelf Holders of such Shelf Registration
Statement (in each case, a “Shelf Suspension”); provided, however, that, unless
consented to in writing by the MD Holders and the SLP Holders in advance, the
Company shall not be permitted to exercise more than two (2) Shelf Suspensions
pursuant to this Section 2.1(c) and/or Section 2.2(c) and/or Demand Delays
pursuant to Section 2.4(a)(ii) in the aggregate, or aggregate Shelf Suspensions
pursuant to this Section 2.1(c) and/or Section 2.2(c) and/or Demand Delays
pursuant to Section 2.4(a)(ii) of more than ninety (90) days, in each case,
during any twelve-month (12) period. Each Shelf Holder shall keep confidential
the fact that a Shelf Suspension is in effect, the certificate referred to above
and its contents for the permitted duration of the Shelf Suspension or until
otherwise notified by the

 

14



--------------------------------------------------------------------------------

Company, except (A) in the case of any Shelf Holder, for disclosure to any of
such Shelf Holder’s employees, agents and professional advisers who are
obligated to keep it confidential, (B) in the case of any Shelf Participating
Sponsor Holder, for disclosures to the extent required in order to comply with
reporting obligations to its limited partners who have agreed to keep such
information confidential, (C) in the case of any Temasek Holder, for disclosures
to any Permitted Temasek Transferees who have agreed to keep such information
confidential and (D) as required by law, rule, regulation or legal process. In
the case of a Shelf Suspension that occurs after the effectiveness of the Shelf
Registration Statement, the Shelf Holders agree to suspend use of the applicable
Prospectus and any Free Writing Prospectus for the permitted duration of such
Shelf Suspension in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the certificate referred to
above. The Company shall immediately notify the Shelf Holders upon the
termination of any Shelf Suspension, and (i) in the case of a Shelf Registration
Statement that has not been declared effective, shall promptly thereafter file
the Shelf Registration Statement and use its reasonable best efforts to have
such Shelf Registration Statement declared effective under the Securities Act
and (ii) in the case of an effective Shelf Registration Statement, shall, prior
to the expiration of the Shelf Suspension, (x) amend or supplement the
Prospectus and any Free Writing Prospectus, if necessary, so it does not contain
any untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and furnish to the Shelf Holders such numbers of copies of the
Prospectus and any Free Writing Prospectus as so amended or supplemented as the
Shelf Holders may reasonably request and (y) if applicable, cause any
post-effective amendment to the Registration Statement to become effective. The
Company agrees, if necessary, to supplement or make amendments to the Shelf
Registration Statement if required by the registration form used by the Company
for the Shelf Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by any of the MD
Holders, the SLP Holders or Shelf Holders of a majority of the Registrable
Securities then outstanding.

Section 2.2 Holder Initiated Shelf Registration.

(a) Filing. Following an IPO and at any time after the Effectiveness Date, one
or more of the Sponsor Holders may deliver a written request to the Company (the
Sponsor Holders delivering such a request, the “Shelf Initiating Sponsor
Holders”) to file a Shelf Registration Statement (a “Shelf Registration
Notice”), and subject to the Company’s rights under Section 2.2(c) and the
limitations set forth in Section 2.3, the Company shall (i) promptly (but in any
event no later than ten (10) days prior to the date such Shelf Registration
Statement is declared effective) give written notice of the proposed
registration to all other Holders and Third Party Holders (which such notice
will include the applicable Shelf Percentage) and (ii) use its reasonable best
efforts to file as soon as possible with the SEC (and, unless otherwise agreed
to by the applicable Shelf Initiating Sponsor Holder, in no event later than
twenty (20) Business Days after the receipt of such Shelf Registration Notice)
and cause to be declared effective under the Securities Act as soon as possible
a Shelf Registration Statement (which shall be designated by the Company as an
Automatic Shelf Registration Statement if the Company is a Well-Known Seasoned
Issuer at the time of filing such Shelf Registration Statement with the SEC) as
will permit or facilitate the sale and distribution of all or such portion of
such Shelf Initiating Sponsor Holders’ Registrable Securities as are specified
in such Shelf Registration Notice (such portion,

 

15



--------------------------------------------------------------------------------

the “Shelf Request”), together with (x) all or such portion of the Registrable
Securities of any other Holders joining in such demand as are specified in a
written demand received by the Company within five (5) days after such written
notice is given (subject to the Priority Sell-Down, such amount not in any event
to exceed the Shelf Percentage of the total Registrable Securities held by such
Holder as of the date of such written notice) and (y) all or such portion of the
shares of any Third Party Holder that joins in such demand pursuant to its
contractual rights to so participate (each such Third Party Holder, a “Third
Party Shelf Holder”) (such amount not in any event to exceed the Shelf
Percentage of the total Registrable Securities held by such Third Party Shelf
Holder as of the date of such written notice); provided, however, that if a
Shelf Registration Notice is delivered prior to the Effectiveness Date, the
Company shall not be obligated to file (but shall be obligated to prepare) such
Shelf Registration Statement prior to the Effectiveness Date; and provided,
further, however, that if the Company is permitted by applicable law, rule or
regulation to add selling stockholders to a Shelf Registration Statement without
filing a post-effective amendment, a Holder may request the inclusion of such
Holder’s Registrable Securities (subject to the Priority Sell-Down, such amount
not in any event to exceed the Shelf Percentage of the total Registrable
Securities held by such Holder) in such Shelf Registration Statement at any time
or from time to time, and the Company shall add such Registrable Securities to
the Shelf Registration Statement as promptly as reasonably practicable, and such
Holder shall be deemed a Shelf Holder. Any such request to file a Shelf
Registration Statement shall not be deemed to be, for purposes of Section 2.4, a
Demand Registration and shall not be subject to the limitations set forth in
Section 2.4(e). If, on the date of any such demand, the Company does not qualify
to file a Shelf Registration Statement, then the provisions of Section 2.4
hereof shall apply instead of this Section 2.2. In no event shall the Company be
required to file, and maintain effectiveness pursuant to Section 2.2(b) of, more
than one Shelf Registration Statement at any one time pursuant to Section 2.1
and/or this Section 2.2. To the extent the Company is eligible under the
relevant provisions of Rule 430B under the Securities Act, the Company shall
include in such Shelf Registration Statement such disclosures as may be required
by Rule 430B under the Securities Act (referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement filed pursuant to Section 2.2(a)
hereof continuously effective under the Securities Act in order to permit the
Prospectus or any Free Writing Prospectus forming a part thereof to be usable by
the Shelf Holders until the earlier of (i) the date as of which all Registrable
Securities registered by such Shelf Registration Statement have been sold and
(ii) such shorter period as the Shelf Initiating Sponsor Holders and any other
Shelf Participating Sponsor Holders may mutually determine (such period of
effectiveness, the “Shelf Period”). Subject to the Company’s rights under
Section 2.2(c), the Company shall not be deemed to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during the Shelf
Period if the Company voluntarily takes any action, or omits to take any
commercially reasonable action, that would result in Shelf Holders not being
able to offer and sell any Registrable Securities pursuant to such Shelf
Registration Statement during the Shelf Period, unless such action or omission
is (x) a Shelf Suspension permitted pursuant to Section 2.2(c) or (y) required
by applicable law, rule or regulation.

 

16



--------------------------------------------------------------------------------

(c) Suspension of Filing or Registration. If the Company shall furnish to the
Shelf Participating Sponsor Holders, a certificate signed by the Chief Executive
Officer or equivalent senior executive of the Company, stating that the filing,
effectiveness or continued use of the Shelf Registration Statement would require
the Company to make an Adverse Disclosure, then the Company shall have a period
of not more than ninety (90) days or such longer period as the Shelf
Participating Sponsor Holders shall mutually consent to in writing, within which
to effect a Shelf Suspension; provided, however, that, unless consented to in
writing by the Shelf Participating Sponsor Holders, the Company shall not be
permitted to exercise more than two (2) Shelf Suspensions pursuant to
Section 2.1(c) and/or this Section 2.2(c) and/or Demand Delays pursuant to
Section 2.4(a)(ii) in the aggregate, or aggregate Shelf Suspensions pursuant to
Section 2.1(c) and/or this Section 2.2(c) and/or Demand Delays pursuant to
Section 2.4(a)(ii) of more than ninety (90) days, in each case, during any
twelve-month (12) period. Each Shelf Holder shall keep confidential the fact
that a Shelf Suspension is in effect, the certificate referred to above and its
contents for the permitted duration of the Shelf Suspension or until otherwise
notified by the Company, except (A) in the case of any Shelf Holder, for
disclosure to any of such Shelf Holder’s employees, agents and professional
advisers who are obligated to keep it confidential, (B) in the case of any Shelf
Participating Sponsor Holder, for disclosures to the extent required in order to
comply with reporting obligations to its limited partners who have agreed to
keep such information confidential, (C) in the case of any Temasek Holder, for
disclosures to any Permitted Temasek Transferees who have agreed to keep such
information confidential and (D) as required by law, rule, regulation or legal
process. In the case of a Shelf Suspension that occurs after the effectiveness
of the Shelf Registration Statement, the Shelf Holders agree to suspend use of
the applicable Prospectus and any Free Writing Prospectus for the permitted
duration of such Shelf Suspension in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities, upon receipt of the
certificate referred to above. The Company shall immediately notify the Shelf
Holders upon the termination of any Shelf Suspension, and (i) in the case of a
Shelf Registration Statement that has not been declared effective, shall
promptly thereafter file the Shelf Registration Statement and use its reasonable
best efforts to have such Shelf Registration Statement declared effective under
the Securities Act and (ii) in the case of an effective Shelf Registration
Statement, shall, prior to the expiration of the Shelf Suspension, (x) amend or
supplement the Prospectus and any Free Writing Prospectus, if necessary, so it
does not contain any untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and furnish to the Shelf Holders such numbers of copies
of the Prospectus and any Free Writing Prospectus as so amended or supplemented
as the Shelf Holders may reasonably request and (y) if applicable, cause any
post-effective amendment to the Registration Statement to become effective. The
Company agrees, if necessary, to supplement or make amendments to the Shelf
Registration Statement if required by the registration form used by the Company
for the Shelf Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by any Shelf
Participating Sponsor Holder.

Section 2.3 Shelf Take-Downs.

(a) Initiating Holder(s). Subject to Section 2.4(e) and Section 2.10(c), an
unlimited number of offerings or sales of Registrable Securities pursuant to a
Shelf Registration Statement (each, a “Shelf Take-Down”) may be initiated by any
of the Shelf Participating

 

17



--------------------------------------------------------------------------------

Sponsor Holders (each, an “Initiating Shelf Take-Down Holder”). The offer and
sale of Registrable Securities by any Shelf Holders or Third Party Shelf Holders
in connection with any Shelf Take-Down shall be subject to the Priority
Sell-Down, if applicable. Notwithstanding anything herein to the contrary, no
Shelf Take-Down (other than a Marketed Underwritten Shelf Take-Down) shall be
deemed to be, for purposes of Section 2.4, a Demand Registration and/or subject
to the limitations set forth in Section 2.4(e).

(b) Underwritten Shelf Take-Downs. Subject to Section 2.10(c) and, in case of
Marketed Underwritten Shelf Take-Downs, Section 2.4(e), if the Initiating Shelf
Take-Down Holder elects by written request to the Company (such request, an
“Underwritten Shelf Take-Down Notice”), a Shelf Take-Down shall be in the form
of an underwritten offering (an “Underwritten Shelf Take-Down”) and if necessary
or if requested by the Initiating Shelf Take-Down Holders that initiated the
applicable Underwritten Shelf Take-Down, the Company shall amend or supplement
the Shelf Registration Statement for such purpose as soon as possible. Such
Initiating Shelf Take-Down Holders that initiated the applicable Underwritten
Shelf Take-Down shall have the right to select the managing underwriter or
underwriters to administer such Underwritten Shelf Take-Down; provided, that
such managing underwriter or underwriters shall be reasonably acceptable to the
Company. Notwithstanding the delivery of any Underwritten Shelf Take-Down
Notice, all determinations as to whether to complete any Underwritten Shelf
Take-Down and as to the timing, manner, price and other terms and conditions of
any Underwritten Shelf Take-Down shall be at the sole discretion of the
Initiating Shelf Take-Down Holders that initiated the applicable Underwritten
Shelf Take-Down. In connection with any Underwritten Shelf-Take Down, the
Company shall, together with all participating Shelf Holders and participating
Third Party Shelf Holders of Registrable Securities of the Company (if any)
proposing (and permitted) to distribute their securities through such
Underwritten Shelf Take-Down in accordance with this Section 2.3, enter into an
underwriting agreement in customary form (containing such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type) with the managing underwriter or underwriters selected
by the Initiating Shelf Take-Down Holders that initiated the applicable
Underwritten Shelf Take-Down in accordance with this Section 2.3(b). The Shelf
Participating Sponsor Holders shall cooperate with the Company in the
negotiation of such underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof. Such
underwriting agreement shall contain such representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of the
Shelf Holders and Third Party Shelf Holders party thereto as are customarily
made by issuers to selling stockholders in secondary underwritten public
offerings. No Shelf Holder or Third Party Shelf Holder shall be entitled to
participate in an Underwritten Shelf Take-Down in accordance with this
Section 2.3 unless such Shelf Holder or Third Party Shelf Holder, as the case
may be, completes and executes all questionnaires, powers of attorney,
indemnities and other documents required under the terms of such underwriting
agreement. All reasonable out-of-pocket costs and expenses incurred by the
Initiating Shelf Take-Down Holder that initiated the applicable Underwritten
Shelf Take-Down in connection with such Underwritten Shelf Take-Down (to the
extent not paid or reimbursed by Company) shall be borne on a pro rata basis in
accordance with the number of Registrable Securities being sold by each of the
Shelf Holders, Third Party Shelf Holders and/or the Company in such Underwritten
Shelf Take-Down.

 

18



--------------------------------------------------------------------------------

(c) Marketed Underwritten Shelf Take-Downs.

(i) If the plan of distribution set forth in any Underwritten Shelf Take-Down
Notice includes a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and one or more underwriters,
in each case, over a period expected to exceed 48 hours (a “Marketed
Underwritten Shelf Take-Down”), promptly upon delivery of such Underwritten
Shelf Take-Down Notice (but in no event more than two (2) Business Days
thereafter), the Company shall promptly deliver a written notice (a “Marketed
Underwritten Shelf Take-Down Notice”) of such Marketed Underwritten Shelf
Take-Down to all Shelf Holders of Registrable Securities under such Shelf
Registration Statement (other than the Initiating Shelf Take-Down Holders that
initiated the applicable Marketed Underwritten Shelf Take-Down), and, in each
case subject to Section 2.3(c)(ii) and Section 2.10(c), the Company shall
include in such Marketed Underwritten Shelf Take-Down all such Registrable
Securities of such Shelf Holders and Third Party Shelf Holders that are
registered on such Shelf Registration Statement for which the Company has
received written requests, which requests must specify the aggregate amount of
such Registrable Securities of such Holder to be offered and sold pursuant to
such Marketed Underwritten Shelf Take-Down, for inclusion therein within two
(2) Business Days after the date that such Marketed Underwritten Shelf Take-Down
Notice has been delivered. Notwithstanding the delivery of any Marketed
Underwritten Shelf Take-Down Notice, all determinations as to whether to
complete any Marketed Underwritten Shelf Take-Down and as to the timing, manner,
price and other terms and conditions of any Marketed Underwritten Shelf
Take-Down shall be at the sole discretion of the Initiating Shelf Take-Down
Holders that initiated the applicable Marketed Underwritten Shelf Take-Down.

(ii) The right of any Shelf Holders and/or Third Party Shelf Holder to
participate in a Marketed Underwritten Shelf Take-Down shall be conditioned upon
such Shelf Holder’s or Third Party Shelf Holder’s, as the case may be,
compliance with the terms and conditions of Section 2.3(b) and this
Section 2.3(c)(ii). Notwithstanding anything herein to the contrary, if the
managing underwriter or underwriters of a proposed underwritten offering of the
Registrable Securities included in a Marketed Underwritten Shelf Take-Down shall
advise the Company and the Initiating Shelf Take-Down Holders that initiated the
applicable Marketed Underwritten Shelf Take-Down that the number of securities
requested to be included in such Marketed Underwritten Shelf Take-Down exceeds
the number which can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the Company shall so advise all
Shelf Holders and Third Party Shelf Holders of Registrable Securities that have
requested to participate in such Marketed Underwritten Shelf Take-Down (other
than the Initiating Shelf Take-Down Holders that initiated the applicable
Marketed Underwritten Shelf Take-Down), and the number of shares of Registrable
Securities that may be included in such Marketed Underwritten Shelf Take-Down
(1) first, shall be allocated pro rata among the Shelf Holders that have
requested to participate in such Marketed Underwritten Shelf Take-Down based on
the relative number of Registrable Securities then held by each such Shelf
Holder (provided, that any securities thereby allocated to such a Shelf Holder
that exceed such Shelf Holder’s request shall be reallocated among the remaining
requesting Shelf Holders in like manner), (2) second, and only if all the
securities referred to in clause (1) have been included in such registration,
the number of securities that the

 

19



--------------------------------------------------------------------------------

Company proposes to include in such registration that, in the opinion of the
managing underwriter or underwriters, can be sold without having such adverse
effect and (3) third, and only if all of the securities referred to in clause
(2) have been included in such registration, any other securities eligible for
inclusion in such registration (including those of any Third Party Shelf Holder)
that, in the opinion of the managing underwriter or underwriters, can be sold
without having such adverse effect; provided, that notwithstanding the
foregoing, the shares of Registrable Securities that may be included in such
Marketed Underwritten Shelf Take-Down shall be subject to the Priority
Sell-Down. No Registrable Securities excluded from a Marketed Underwritten Shelf
Take-Down by reason of the managing underwriter’s or underwriters’ marketing
limitation shall be included in such underwritten offering.

(iii) Notwithstanding anything herein to the contrary, (x) each Marketed
Underwritten Shelf Take-Down shall be deemed to be, for purposes of Section 2.4,
a Demand Registration effected by the Initiating Shelf Take-Down Holder that
initiated such Underwritten Shelf Take-Down and shall be subject to the
limitations set forth in Section 2.4(e) and (y) a Marketed Underwritten Shelf
Take-Down must reasonably be anticipated to result in a net aggregate offering
price (after deduction of underwriter commissions and offering expenses) of at
least $100,000,000 (or such lesser amount constituting all remaining Registrable
Securities beneficially owned by the Initiating Shelf Take-Down Holder that
initiated such Marketed Underwritten Shelf Take-Down).

(d) Non-Marketed Underwritten Shelf Take-Downs.

(i) If the Initiating Shelf Take-Down Holders that initiated the applicable
Underwritten Shelf Take-Down intend to effect a plan of distribution pursuant to
an Underwritten Shelf Take-Down that does not constitute a Marketed Underwritten
Shelf Take-Down (a “Non-Marketed Underwritten Shelf Take-Down”), such Initiating
Shelf Take-Down Holders shall provide an Underwritten Shelf Take-Down Notice (a
“Non-Marketed Underwritten Shelf Take-Down Notice”) of such Non-Marketed
Underwritten Shelf Take-Down to the Company and, to the extent there are any
Eligible Non-Marketed Underwritten Shelf Take-Down Holders that may be permitted
to participate in such Non-Marketed Underwritten Shelf Take-Down, the Company
shall immediately provide a copy of such notice to each Eligible Non-Marketed
Underwritten Shelf Take-Down Holder, in each case, as far in advance of the
pricing of such Non-Marketed Underwritten Shelf Take-Down as possible. Each
Non-Marketed Underwritten Shelf Take-Down Notice shall set forth (1) the total
number of Registrable Securities expected to be offered and sold in such
Non-Marketed Underwritten Shelf Take-Down, (2) the expected plan of distribution
of such Non-Marketed Underwritten Shelf Take-Down, (3) the fraction, expressed
as a percentage, determined by dividing the number of Registrable Securities
anticipated to be sold by the Initiating Shelf Take-Down Holders that initiated
the applicable Non-Marketed Underwritten Shelf Take-Down in such Non-Marketed
Underwritten Shelf Take-Down by the total number of Registrable Securities held
by such Initiating Shelf Take-Down Holders (the “Shelf Take-Down Percentage”),
(4) to the extent there are any Eligible Non-Marketed Underwritten Shelf
Take-Down Holders that may be permitted to participate in such Non-Marketed
Underwritten Shelf

 

20



--------------------------------------------------------------------------------

Take-Down, an invitation to each Eligible Non-Marketed Underwritten Shelf
Take-Down Holder who is a Shelf Holder of Registrable Securities under such
Shelf Registration Statement to elect to include, on the same terms and
conditions as the applicable Initiating Shelf Take-Down Holders in such
Non-Marketed Underwritten Shelf Take-Down, Registrable Securities held by such
Eligible Non-Marketed Underwritten Shelf Take-Down Holder (subject to the
Priority Sell-Down, such amount not in any event to exceed the Shelf Take-Down
Percentage of the total Registrable Securities held by such Eligible
Non-Marketed Underwritten Shelf Take-Down Holder) and (5) to the extent there
are any Eligible Non-Marketed Underwritten Shelf Take-Down Holders that may be
permitted to participate in such Non-Marketed Underwritten Shelf Take-Down, the
action or actions required (including the timing thereof, which shall be
reasonable in light of the circumstances applicable to such Non-Marketed
Underwritten Shelf Take-Down) to be taken by such Eligible Non-Marketed
Underwritten Shelf Take-Down Holders in connection with such Non-Marketed
Underwritten Shelf Take-Down should any such Eligible Non-Marketed Underwritten
Shelf Take-Down Holder elect to participate in such Non-Marketed Underwritten
Shelf Take-Down. Subject to Section 2.3(c)(ii) and Section 2.10(c), the Company
shall include in such Non-Marketed Underwritten Shelf Take-Down all such
Registrable Securities of such electing Eligible Non-Marketed Underwritten Shelf
Take-Down Holders that are registered on such Shelf Registration Statement for
which the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Eligible Non-Marketed
Underwritten Shelf Take-Down Holder to be offered and sold pursuant to such
Non-Marketed Underwritten Shelf Take-Down, for inclusion therein within the time
period specified in the applicable Non-Marketed Underwritten Shelf Take-Down
Notice (which time period shall be as far in advance of the pricing of such
Non-Marketed Underwritten Shelf Take-Down as the Initiating Shelf Take-Down
Holders shall determine is practicable in light of the circumstances applicable
to such Non-Marketed Underwritten Shelf Take-Down) (the “Non-Marketed
Underwritten Shelf Take-Down Election Period”). Notwithstanding the delivery of
any Non-Marketed Underwritten Shelf Take-Down Notice, all determinations as to
whether to complete any Non-Marketed Underwritten Shelf Take-Down and as to the
timing, manner, price and other terms and conditions of any Non-Marketed
Underwritten Shelf Take-Down shall be at the sole discretion of the applicable
Initiating Shelf Take-Down Holders that initiated the applicable Non-Marketed
Underwritten Shelf Take-Down.

(ii) In the case of a Non-Marketed Underwritten Shelf Take-Down initiated by an
Initiating Shelf Take-Down Holder, in each such case, the right of any Eligible
Non-Marketed Underwritten Shelf Take-Down Holder to participate in such
Non-Marketed Underwritten Shelf Take-Down shall be conditioned upon such
Eligible Non-Marketed Underwritten Shelf Take-Down Holder’s compliance with the
terms and conditions of Section 2.3(b) and this Section 2.3(d)(ii).
Notwithstanding anything herein to the contrary, if the managing underwriter or
underwriters of a proposed underwritten offering of the Registrable Securities
included in a Non-Marketed Underwritten Shelf Take-Down shall advise the Company
and the Initiating Shelf Take-Down Holders that initiated the applicable
Non-Marketed Underwritten Shelf Take-Down that the number of securities
requested to be included in such Non-Marketed Underwritten Shelf Take-Down
exceeds the number which can be sold in such offering without being likely to
have a

 

21



--------------------------------------------------------------------------------

significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the Company
shall so advise the Initiating Shelf Take-Down Holders that have initiated such
Non-Marketed Underwritten Shelf Take-Down and, any other Sponsor Holders and the
Eligible Non-Marketed Underwritten Shelf Take-Down Holders that have the right
to, and have, requested to participate in such Non-Marketed Underwritten Shelf
Take-Down, and the number of shares of Registrable Securities that may be
included in such Non- Marketed Underwritten Shelf Take-Down shall be allocated
pro rata among the Shelf-Take Down Initiating Sponsor Holders that have
initiated such Non-Marketed Shelf Take-Down and the Eligible Non-Marketed
Underwritten Shelf Take-Down Holders that have the right to, and have, provided
the Company written requests to participate in such Non-Marketed Underwritten
Shelf Take-Down within the Non-Marketed Underwritten Shelf Take-Down Election
Period based on the relative number of Registrable Securities then held by each
such Holder; provided, that notwithstanding the foregoing, the shares of
Registrable Securities that may be included in such Non-Marketed Underwritten
Shelf Take-Down shall be subject to the Priority Sell-Down.

(iii) Notwithstanding anything herein to the contrary, (x) in the event that an
Initiating Shelf Take-Down Holder that initiated a Non-Marketed Underwritten
Shelf Take-Down abandons or terminates such Non-Marketed Underwritten Shelf
Take-Down, neither such Initiating Shelf Take-Down Holder nor any of its
Affiliates shall be permitted to initiate a Non-Marketed Underwritten Shelf
Take-Down for a period of forty five (45) days following such abandonment or
termination and (y) no Non-Marketed Underwritten Shelf Take-Down shall be deemed
to be, for purposes of Section 2.4, a Demand Registration and/or subject to the
limitations set forth in Section 2.4(e).

Section 2.4 Demand Registration.

(a) Demand for Registration. Following an IPO, if the Company shall receive from
one or more of the Sponsor Holders (such Sponsor Holders, the “Demand Initiating
Sponsor Holders”) a written demand that the Company effect any registration (a
“Demand Registration”, which term shall also include a demand for a Marketed
Underwritten Shelf Take-Down pursuant to Section 2.3(c), but shall not include a
demand for a Non-Marketed Underwritten Shelf Take-Down) of Registrable
Securities held by such Sponsor Holders having a reasonably anticipated net
aggregate offering price (after deduction of underwriter commissions and
offering expenses) of at least $100,000,000 (or such lesser amount constituting
all remaining Registrable Securities beneficially owned by the Demand Initiating
Sponsor Holders that initiated the applicable Demand Registration), the Company
will:

(i) promptly (but in any event within ten (10) days after the date a
Registration Statement for such Demand Registration is initially filed) give
written notice of the proposed registration to all other Holders; and

(ii) use its reasonable best efforts to effect such registration as soon as
practicable as will permit or facilitate the sale and distribution of all or
such portion of such Demand Initiating Sponsor Holders’ Registrable Securities
as are specified in such demand, together with all or such portion of the
Registrable Securities of any other

 

22



--------------------------------------------------------------------------------

Holders joining in such demand as are specified in a written demand received by
the Company within five (5) days after such written notice is given; provided,
that the Company shall not be obligated to file any Registration Statement or
other disclosure document pursuant to this Section 2.4 (but shall be obligated
to continue to prepare such Registration Statement or other disclosure document)
if the Company shall furnish to the Demand Initiating Sponsor Holders and any
other Sponsor Holder participating in such Demand Registration (collectively,
the “Demand Participating Sponsor Holders”) a certificate signed by the Chief
Executive Officer or equivalent senior executive of the Company, stating that
the filing or effectiveness of such Registration Statement would require the
Company to make an Adverse Disclosure, in which case the Company shall have an
additional period (each, a “Demand Delay”) of not more than ninety (90) days (or
such longer period as may be mutually agreed upon by the Demand Participating
Sponsor Holders) within which to file such Registration Statement; provided,
however, that the Company shall not exercise more than two (2) Demand Delays
pursuant to this Section 2.4(a)(ii) and/or Shelf Suspensions pursuant to
Section 2.1(c) and/or Section 2.2(c) in the aggregate, or aggregate Demand
Delays pursuant to this Section 2.4(a)(ii) and/or Shelf Suspensions pursuant to
Section 2.1(c) and/or Section 2.2(c) of more than ninety (90) days, in each
case, during any twelve-month (12) month period. Each Holder shall keep
confidential the fact that a Demand Delay is in effect, the certificate referred
to above and its contents for the permitted duration of the Demand Delay or
until otherwise notified by the Company, except (A) in the case of any Holder,
for disclosure to such Holder’s employees, agents and professional advisers who
need to know such information and are obligated to keep it confidential, (B) in
the case of the Sponsor Holders, for disclosures to the extent required in order
to comply with reporting obligations to its limited partners who have agreed to
keep such information confidential, (C) in the case of any Temasek Holder, for
disclosures to any Permitted Temasek Transferees who have agreed to keep such
information confidential and (D) as required by law, rule, regulation or legal
process. In the case of a Demand Delay, the Holders agree to suspend use of the
applicable Prospectus and any Free Writing Prospectus for the permitted duration
of such Demand Delay in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon receipt of the certificate
referred to above. The Company shall immediately notify the Holders upon the
termination of any Demand Delay, and (i) in the case of a Registration Statement
that has not been declared effective, shall promptly thereafter file the
Registration Statement and use its reasonable best efforts to have such
Registration Statement declared effective under the Securities Act and (ii) in
the case of an effective Registration Statement, shall amend or supplement the
Prospectus and any Free Writing Prospectus, if necessary, so it does not contain
any material misstatement or omission prior to the expiration of the Demand
Delay and furnish to the Holders such numbers of copies of the Prospectus and
any Free Writing Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company agrees, if necessary, to supplement or make
amendments to the Registration Statement if required by the registration form
used by the Company for the Demand Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by any
Demand Participating Sponsor Holders.

 

23



--------------------------------------------------------------------------------

(b) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the Registration Statement pursuant to such Demand
Registration is declared effective by the SEC and remains effective until
(i) the date as of which all Registrable Securities registered by such
Registration Statement pursuant to such Demand Registration have been sold and
(ii) such shorter period, if such Registration Statement relates to an
underwritten offering, as the Demand Initiating Sponsor Holders and the
underwriter may mutually determine or until the Holder or Holders have completed
the distribution relating thereto (the applicable period, the “Demand Period”);
provided, that no Demand Registration shall be deemed to have been effected if
(A) during the Demand Period such registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court, (B) the conditions specified in the underwriting agreement, if
any, entered into in connection with such registration are not satisfied other
than by reason of a wrongful act, misrepresentation or breach of such applicable
underwriting agreement by a participating Holder and/or (C) the Demand
Initiating Sponsor Holders that initiated the applicable Demand Registration
have terminated, withdrawn and/or delayed any Demand Registration initiated by
them pursuant to, and in accordance with Section 2.4(d) and such termination,
withdrawal and/or delay is made (1) (x) following the occurrence of a material
adverse change of the Company and its Subsidiaries taken as a whole, (y) if, as
of the date of such termination withdrawal or delay, the per share stock price
of Shares has declined by ten percent (10%) or more as compared to the closing
per share stock price of Shares on the date of the delivery of the written
notice requesting such Demand Registration or (z) following the discovery by the
Demand Initiating Sponsor Holders that initiated the applicable Demand
Registration of material adverse or undisclosed information concerning the
Company or its Subsidiaries of which such Person did not have prior actual
knowledge or (2) because the registration would require the Company to make an
Adverse Disclosure.

(c) Underwriting. If the Demand Initiating Sponsor Holders that initiated the
applicable Demand Registration intend to distribute the Registrable Securities
covered by their demand by means of an underwritten offering, they shall so
advise the Company as part of their demand made pursuant to this Section 2.4,
and the Company shall include such information in the written notice referred to
in Section 2.4(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.4 shall be conditioned upon such Holder’s
participation in such underwritten offering and the inclusion of such Holder’s
Registrable Securities in the underwritten offering to the extent provided
herein. The Company shall, together with all participating Holders and
participating Third Party Holders of Registrable Securities of the Company (if
any) proposing (and permitted) to distribute their securities through such
underwritten offering, enter into an underwriting agreement in customary form
(containing such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type) with the managing
underwriter or underwriters selected by the Demand Initiating Sponsor Holders
that initiated the applicable Demand Registration. The Demand Participating
Sponsor Holders shall cooperate with the Company in the negotiation of such
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof. Such underwriting
agreement shall contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of the Holders and
Third Party Holders party thereto as are customarily made by issuers to selling
stockholders in secondary underwritten public offerings. No Holder or Third
Party Holder shall be entitled to participate in such underwritten offering
unless such Holder or

 

24



--------------------------------------------------------------------------------

Third Party Holder, as the case may be, completes and executes all
questionnaires, powers of attorney, indemnities and other documents required
under the terms of such underwriting agreement. All reasonable out-of-pocket
costs and expenses incurred by the Demand Initiating Sponsor Holders that
initiated the applicable Demand Registration in connection with such
underwritten offering (to the extent not paid or reimbursed by Company) shall be
borne on a pro rata basis in accordance with the number of Registrable
Securities being sold by each of the Holders, Third Party Holders and/or the
Company in such underwritten offering. Notwithstanding anything other provision
of this Section 2.4, and subject to the “cutback” provisions in Section 2.5(b)
(only if the applicable registration is effected in connection with an IPO), if
the managing underwriter or underwriters of a proposed underwritten offering of
the Registrable Securities included in a Demand Registration shall advise the
Company and the Demand Initiating Sponsor Holders that initiated the applicable
Demand Registration that the number of securities requested to be included in
such Demand Registration exceeds the number which can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the Company shall so advise all Holders and Third Party Holders of
Registrable Securities that have requested to participate in such Demand
Registration (other than the Demand Initiating Sponsor Holders that initiated
the applicable Demand Registration), and the number of shares of Registrable
Securities that may be included in such Demand Registration (1) first, shall be
allocated pro rata among the Demand Participating Sponsor Holders, Management
Holders and the Temasek Holders that have requested to participate in such
Demand Registration based on the relative number of Registrable Securities then
held by each such Demand Participating Sponsor Holder, Management Holder and
Temasek Holder (provided, that any securities thereby allocated to such a Demand
Participating Sponsor Holder, Management Holder or Temasek Holder that exceed
such Holder’s request shall be reallocated among the remaining requesting Demand
Participating Sponsor Holders, Management Holders and the Temasek Holders in
like manner), (2) second, and only if all the securities referred to in clause
(1) have been included in such Demand Registration, pro rata among the other
Holders that have requested to participate in such Demand Registration based on
the relative number of Registrable Securities then held by each such Holder
(provided, that any securities thereby allocated to such Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
like manner), (3) third, and only if all of the securities referred to in clause
(2) have been included in such Demand Registration, the number of securities
that the Company proposes to include in such Demand Registration that, in the
opinion of the managing underwriter or underwriters, can be sold without having
such adverse effect and (4) fourth, and only if all of the securities referred
to in clause (3) have been included in such Demand Registration, any other
securities eligible for inclusion in such Demand Registration (including those
of any Third Party Holder) that, in the opinion of the managing underwriter or
underwriters, can be sold without having such adverse effect; provided, that
notwithstanding the foregoing, the shares of Registrable Securities that may be
included in such Demand Registration shall be subject to the Priority Sell-Down.
No Registrable Securities excluded from the underwritten offering by reason of
the managing underwriter’s or underwriters’ marketing limitation shall be
included in such Demand Registration. Notwithstanding the delivery of any notice
of a Demand Registration, all determinations as to whether to complete any
Demand Registration and as to the timing, manner, price and other terms and
conditions of any Demand Registration shall be at the sole discretion of the
Demand Initiating Sponsor Holders that initiated the applicable Demand
Registration.

 

25



--------------------------------------------------------------------------------

Each of the Holders agrees to reasonably cooperate with each of the other
Holders to establish notice, delivery and documentation procedures and measures
to facilitate such other Holder’s participation in future potential Demand
Registrations pursuant this Section 2.4.

(d) Right to Terminate, Withdraw and/or Delay Registration. The Demand
Initiating Sponsor Holders that initiated the applicable Demand Registration
shall have the right to terminate, withdraw and/or delay any Demand Registration
initiated by them under this Section 2.4 prior to the effectiveness of such
Demand Registration whether or not any Holder has elected to include Registrable
Securities in such Demand Registration and, thereupon, the Company shall be
relieved of its obligation to register any Registrable Securities under this
Section 2.4 in connection with such Demand Registration (but not from its
obligation to pay the Registration Expenses in connection therewith pursuant to
Section 2.6), and in the case of a determination to delay registration, the
Company shall delay registering all Registrable Securities under this
Section 2.4, for the same period as the delay in registering the Registrable
Securities proposed to be included by the Demand Initiating Sponsor Holders that
initiated the applicable Demand Registration. For the avoidance of doubt,
(i) none of the Demand Initiating Sponsor Holders shall have any liability or
obligation to any other Holders following their determination to terminate,
withdraw and/or delay any Demand Registration initiated by them under
Section 2.3 and (ii) none of the Demand Initiating Sponsor Holders that
initiated the applicable Demand Registration shall have any liability or
obligation to any other Holder following their determination to terminate,
withdraw and/or delay any Demand Registration initiated by them under this
Section 2.4.

(e) Restrictions on Demand Registrations and Marketed Underwritten Shelf
Take-Downs. Notwithstanding the rights and obligations set forth elsewhere in
this Section 2.4, in no event shall the Company be obligated to take any action
to effect:

(i) more than seven (7) Demand Registrations initiated by the MD Holders and/or
the MSD Partners Holders, together with their respective designated transferees
or successors pursuant to Section 2.10(a), excluding (A) Demand Registrations
that are not deemed to be effected pursuant to Section 2.4(b) and (B) Demand
Registrations that are abandoned by the MD Holders, the MSD Partners Holders
and/or their respective designated transferees or successors pursuant to
Section 2.10(a) and for which the pro rata portion (based on the total number of
securities such initiating Holder sought to register, as compared to the total
number of securities included on the applicable Registration Statement) of the
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with such Demand Registration are reimbursed by such
Holders;

(ii) more than five (5) Demand Registrations initiated by the SLP Holders,
together with their designated transferees or successors pursuant to
Section 2.10(a), excluding (A) Demand Registrations that are not deemed to be
effected pursuant to Section 2.4(b) and (B) Demand Registrations that are
abandoned by the SLP Holders and/or their designated transferees or successors
pursuant to Section 2.10(a) and for which the pro rata portion (based on the
total number of securities such initiating Holder sought to register, as
compared to the total number of securities included on the applicable
Registration Statement) of the reasonable and documented out-of-pocket fees and
expenses incurred by the Company in connection with such Demand Registration are
reimbursed by such Holders;

 

26



--------------------------------------------------------------------------------

(iii) two (2) Marketed Underwritten Demand Registrations initiated by the MD
Holders, together with their designated transferees or successors pursuant to
Section 2.10(a), in any consecutive 12-month period;

(iv) two (2) Marketed Underwritten Demand Registrations initiated by the MSD
Partners Holders, together with their designated transferees or successors
pursuant to Section 2.10(a), in any consecutive 12-month period; and/or

(v) two (2) Marketed Underwritten Demand Registrations initiated by the SLP
Holders, together with their designated transferees or successors pursuant to
Section 2.10(a), in any consecutive 12-month period.

Section 2.5 Piggyback Registration.

(a) If at any time or from time to time the Company shall determine to register
any of its equity securities, either for its own account or for the account of
security holders (other than (1) in a registration relating solely to employee
benefit plans, (2) a Registration Statement on Form S-4, Form F-4, Form S-8 or
Form F-8 (or any successor forms), (3) a registration pursuant to which the
Company is offering to exchange its own securities for other securities, (4) a
Registration Statement relating solely to dividend reinvestment or similar
plans, (5) a Shelf Registration Statement pursuant to which only the initial
purchasers and subsequent transferees of debt securities of the Company or any
Subsidiary that are convertible for Share Equivalents and that are initially
issued pursuant to Rule 144A and/or Regulation S (or any successor provision) of
the Securities Act may resell such notes and sell the Share Equivalents into
which such notes may be converted, (6) a Registration Statement relating solely
to shares of Class V Stock or (7) a registration pursuant to Section 2.1,
Section 2.2, Section 2.3 or Section 2.4 hereof), the Company will:

(i) promptly (but in any event within ten (10) days after the date the relevant
Registration Statement is initially filed) give to each Holder written notice
thereof; and

(ii) include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwritten offering involved
therein, all the Registrable Securities specified in a written request or
requests made within five (5) days after receipt of such written notice from the
Company by any Holder or Holders, except as set forth in Section 2.5(b) below.

Notwithstanding the foregoing, this Section 2.5 shall not apply in respect of
any Holder (other than a Sponsor Holder or Management Holder) in an IPO, unless
(x) one or more of the Sponsor Holders elect to participate in such registration
for such IPO or (y) the MD Holders and the SLP Holders, in their sole
discretion, provide advanced written consent to the Company to include the
Registrable Securities of any one or more other Holders specified in such
consent in a registration for such IPO pursuant to this Section 2.5. For the
avoidance of doubt, the inclusion of the Registrable Securities of any Holder in
such registration pursuant to this Section 2.5 shall in all cases be subject to
Section 2.10(c).

 

27



--------------------------------------------------------------------------------

(b) Underwriting. If the Company intends to distribute the Registrable
Securities covered by its registration by means of an underwritten offering, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 2.5(a)(i). In such event, the right of any Holder to
registration pursuant to this Section 2.5 shall be conditioned upon such
Holder’s participation in such underwritten offering and the inclusion of such
Holder’s Registrable Securities in the underwritten offering to the extent
provided herein. The Company shall, together with all participating Holders and
participating Third Party Holders of Registrable Securities of the Company (if
any) proposing (and permitted) to distribute their securities through such
underwritten offering, enter into an underwriting agreement in customary form
(containing such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type) with the managing
underwriter or underwriters selected for such underwriting by the Company. Such
underwriting agreement shall contain such representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of the
Holders and Third Party Holders party thereto as are customarily made by issuers
to selling stockholders in secondary underwritten public offerings. No Holder or
Third Party Holder shall be entitled to participate in such underwritten
offering unless such Holder or Third Party Holder, as the case may be, completes
and executes all questionnaires, powers of attorney, indemnities and other
documents required under the terms of such underwriting agreement.
Notwithstanding any other provision of this Section 2.5, if the managing
underwriter or underwriters of a proposed underwritten offering of the
Registrable Securities included in a registration pursuant to this Section 2.5
(including an IPO) shall advise the Company and the Sponsor Holders that have
requested to participate in such registration that the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, then the number of shares of Registrable Securities that
may be included in such registration shall be (1) first, 100% of the securities
that the Company proposes to sell, (2) second, and only if all the securities
referred to in clause (1) have been included, the number of Registrable
Securities that the Sponsor Holders, Management Holders and Temasek Holders
proposed to include in such registration, which, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect in
such registration, with such number to be allocated pro rata among such Sponsor
Holders, Management Holders and Temasek Holders that have requested to
participate in such registration based on the relative number of Registrable
Securities then held by each such Sponsor Holder, Management Holder and Temasek
Holder (provided, that any securities thereby allocated to a Sponsor Holder,
Management Holder or Temasek Holder that exceed such Holder’s request shall be
reallocated among the remaining requesting Sponsor Holders, Management Holders
and Temasek Holders in like manner), (3) third, and only if all the securities
referred to in clause (2) have been included, the number of Registrable
Securities that the other Holders proposed to include in such registration,
which, in the opinion of such managing underwriter or underwriters, can be sold
without having such adverse effect in such registration, with such number to be
allocated pro rata among such other Holders that have requested to participate
in such registration based on the relative number of Registrable Securities then
held by each such Holder (provided, that any securities thereby allocated to a
Holder that exceed such Holder’s request shall be reallocated among the
remaining

 

28



--------------------------------------------------------------------------------

requesting Holders in like manner) and (4) fourth, and only if all of the
Registrable Securities referred to in clause (3) have been included in such
registration, any other securities eligible for inclusion in such registration
(including those of any Third Party Holder) that, in the opinion of the managing
underwriter or underwriters, can be sold without having such adverse effect in
such registration; provided, that notwithstanding the foregoing, (A) if the
managing underwriter or underwriters of the IPO shall advise the Company and the
Sponsor Holders that have requested to participate in the IPO that the sale of
Shares by Management Holders in the IPO would be reasonably likely to have an
adverse effect upon the price, timing or distribution of the IPO, then the
Management Holders shall not have the right to sell their Shares in the IPO) and
(B) the shares of Registrable Securities that may be included in such
registration shall be subject to the Priority Sell-Down. No securities excluded
from the underwriting by reason of the managing underwriter’s or underwriters’
marketing limitation shall be included in such registration.

(c) Right to Terminate, Withdraw and/or Delay Registration. The Company shall
have the right to terminate, withdraw and/or delay any registration initiated by
it (and not a Holder) under this Section 2.5 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration and, thereupon, (i) in the case of a determination to terminate or
withdraw any registration, the Company shall be relieved of its obligation to
register any Registrable Securities under this Section 2.5 in connection with
such registration (but not from its obligation to pay the Registration Expenses
in connection therewith pursuant to Section 2.6), without prejudice, however, to
the rights of the Sponsor Holders who had elected to participate in such
registration to request that such registration be effected as a Demand
Registration under Section 2.4, and (ii) in the case of a determination to delay
registration, in the absence of a request by the Sponsor Holders who had elected
to participate in such registration that such registration be effected as a
Demand Registration under Section 2.4, the Company shall be permitted to delay
registering any Registrable Securities under this Section 2.5, for the same
period as the delay in registering the other equity securities covered by such
registration.

Section 2.6 Expenses of Registration. All Registration Expenses shall be borne
by the Company; provided, however, that the Company shall not be required to pay
stock transfer taxes or underwriters’ discounts or selling commissions relating
to Registrable Securities.

Section 2.7 Obligations of the Company. In connection with the Company’s
registration obligations under this Article II and subject to the applicable
terms and conditions set forth therein, the Company shall use its reasonable
best efforts to effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, including all exhibits and financial statements required
under the Securities Act to be filed therewith, and before filing any such
Registration Statement, the Prospectus or any Free Writing Prospectus, or any
amendments or supplements thereto, (i) furnish to the underwriters, if any, and
the participating Sponsor Holders, if any, copies of all

 

29



--------------------------------------------------------------------------------

such documents prepared to be filed, which documents shall be subject to the
review of such underwriters and such Sponsor Holders and their respective
counsel and (ii) except in the case of a registration under Section 2.5, not
file any Registration Statement or Prospectus or amendments or supplements
thereto to which any Sponsor Holder or underwriters, if any, shall reasonably
object;

(b) subject to Section 2.1(b) and Section 2.2(b) in the case of a Shelf
Registration Statement, use its reasonable best efforts to cause such
Registration Statement to become effective as soon as practicable, and keep such
Registration Statement effective for (i) the lesser of one hundred eighty
(180) days or until the Holder or Holders of Registrable Securities covered by
such Registration Statement have completed the distribution relating thereto or
(ii) for such longer period as may be prescribed herein;

(c) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Free Writing Prospectus as may be (x) reasonably requested
by any participating Sponsor Holder, (y) reasonably requested by any other
participating Holder (to the extent such request relates to information relating
to such Holder), or (z) necessary to keep such Registration effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

(d) permit any Holder and its counsel that (in the good faith reasonable
judgment of such Holder) might be deemed to be a controlling person of the
Company (a “Control Holder”) to participate in good faith in the preparation of
such Registration Statement and to cooperate in good faith to include therein
material, furnished to the Company in writing, that in the reasonable judgment
of such Holder and its counsel should be included;

(e) promptly incorporate in a Prospectus supplement, Free Writing Prospectus or
post-effective amendment to the applicable Registration Statement such
information as the managing underwriter or underwriters and any participating
Sponsor Holder agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such Prospectus supplement, Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Free Writing Prospectus or
post-effective amendment;

(f) furnish to the Holders of Registrable Securities covered by such
Registration Statement and each underwriter, if any, without charge, such
numbers of copies of the Registration Statement and the related Prospectus and
any Free Writing Prospectus and any amendment or supplement thereto, including
all exhibits thereto and documents incorporated by reference therein and a
preliminary prospectus, in conformity with the requirements of the Securities
Act (it being understood that the Company consents to the use of such
Prospectus, any Free Writing Prospectus and any amendment or supplement thereto
by such Holders and the underwriters, if any, in connection with the offering
and sale of the Registrable Securities thereby), and such other documents as
they may reasonably request in order to facilitate the disposition of
Registrable Securities

 

30



--------------------------------------------------------------------------------

(g) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form
(containing such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type), with the managing
underwriter(s) of such offering. Each Holder participating in such underwriting
shall also enter into and perform its obligations under such an agreement;

(h) notify each Holder of Registrable Securities covered by such Registration
Statement and the managing underwriter or underwriters, if any, and (if
requested) confirm such advice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
the Company (i) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, and when the applicable Prospectus
or Free Writing Prospectus or any amendment or supplement thereto has been
filed, (ii) of any written comments by the SEC or any request by the SEC or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement, Prospectus or Free Writing Prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or any Free Writing Prospectus or the initiation
or threatening of any proceedings for such purposes, (iv) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (vi) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

(i) promptly notify each Holder of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters, if any,
when the Company becomes aware of the happening of any event as a result of
which the applicable Registration Statement, the Prospectus included in such
Registration Statement (as then in effect) or any Free Writing Prospectus
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of such Prospectus,
any preliminary Prospectus or any Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, when any Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or Free Writing Prospectus in order to comply with the Securities Act
and, in either case as promptly as reasonably practicable thereafter, prepare
and file with the SEC, and furnish without charge to such Holders or the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

 

31



--------------------------------------------------------------------------------

(j) use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of any Registration Statement or of any order
preventing or suspending the use of any preliminary or final prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(k) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(l) make available for inspection by each Holder including Registrable
Securities in such registration, any underwriter participating in any
distribution pursuant to such registration, and any attorney, accountant or
other agent retained by such Holder or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, as such
parties may reasonably request, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney, accountant or agent in connection with such Registration
Statement;

(m) use its reasonable best efforts to register or qualify, and cooperate with
the Holders of Registrable Securities covered by such Registration Statement,
the underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” or securities laws of each state and other
jurisdiction of the United States as any such Holder or underwriters, if any, or
their respective counsel reasonably request in writing, and do any and all other
things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 2.1(b) and
Section 2.2(b); provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or take any action which would subject it to taxation service of process in any
such jurisdiction where it is not then so subject;

(n) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company;

(o) make such representations and warranties to the Holders including
Registrable Securities in such registration and the underwriters or agents, if
any, in form, substance and scope as are customarily made by issuers in
secondary underwritten public offerings;

(p) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Sponsor
Holder participating in such registration or the managing underwriter or
underwriters, if any, reasonably request in order to expedite or facilitate the
registration and disposition of such Registrable Securities;

 

32



--------------------------------------------------------------------------------

(q) obtain for delivery to the Holders of Registrable Securities covered by such
Registration Statement and to the underwriters, if any, an opinion or opinions
from counsel for the Company, dated the effective date of the Registration
Statement or, in the event of an underwritten offering, the date of the closing
under the underwriting agreement, in customary form, scope and substance, which
opinions shall be reasonably satisfactory to such Holders or underwriters, as
the case may be, and their respective counsel;

(r) in the case of an underwritten offering, obtain for delivery to the Company
and the underwriters, with copies to the Holders of Registrable Securities
included in such Registration, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

(s) use its reasonable best efforts to list the Registrable Securities that are
Share Equivalents covered by such Registration Statement with any securities
exchange or automated quotation system on which the Share Equivalents are then
listed;

(t) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(u) cooperate with Holders including Registrable Securities in such registration
and the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, such
certificates to be in such denominations and registered in such names as such
Holders or the managing underwriters may request at least two (2) Business Days
prior to any sale of Registrable Securities;

(v) cooperate with each Holder of Registrable Securities covered by such
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the FINRA;

(w) use its reasonable best efforts to comply with all applicable securities
laws and make available to its Holders, as soon as reasonably practicable, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder;

(x) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Sponsor Holder or Control Holder participating in
such registration, by any underwriter participating in any disposition to be
effected pursuant to such Registration Statement and by any attorney, accountant
or other agent retained by such Sponsor Holder(s) or Control Holder(s) or any
such underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to

 

33



--------------------------------------------------------------------------------

supply all information reasonably requested by any such Person in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility; provided, that any such Person
gaining access to information regarding the Company pursuant to this
Section 2.7(x) shall agree to hold in strict confidence and shall not make any
disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (w) the release of such information is requested or
required by law or by deposition, interrogatory, requests for information or
documents by a governmental entity, subpoena or similar process, (x) such
information is or becomes publicly known other than through a breach of this or
any other agreement of which such Person has actual knowledge, (y) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Company or (z) such information is independently
developed by such Person; and

(y) in the case of an underwritten offering, cause the senior executive officers
of the Company to participate in the customary “road show” presentations that
may be reasonably requested by the underwriters and otherwise to facilitate,
cooperate with and participate in each proposed offering contemplated herein and
customary selling efforts related thereto.

Section 2.8 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by applicable law, each Holder of Registrable Securities, each of such
Holder’s respective direct or indirect partners, managers, members or
stockholders and each of such partner’s, manager’s, member’s or stockholder’s
partners, managers, members or stockholders and, with respect to all of the
foregoing Persons, each of their respective Affiliates, officers, directors,
employees, trustees, beneficiaries or agents and each Person, if any, who
controls such Persons within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, with respect to any registration,
qualification, compliance or sale effected pursuant to this Article II, and each
underwriter, if any, and each Person who controls any underwriter, of the
Registrable Securities held by or issuable to such Holder (collectively, the
“Company Indemnifiable Persons”), against all claims, losses, damages and
liabilities (or actions in respect thereto) to which they may become subject
under the Securities Act, the Exchange Act, or other federal or state law
arising out of or based on (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus, offering circular,
Free Writing Prospectus or other similar document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, compliance or sale effected pursuant to this
Article II, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any violation or alleged violation by the Company
of any federal, state or common law rule or regulation applicable to the Company
or any of its Subsidiaries in connection with any such registration,
qualification, compliance or sale, (iii) any failure to register or qualify
Registrable Securities in any state where the Company or its agents have
affirmatively undertaken or agreed in writing (including pursuant to
Section 2.7(m)) that the Company (the undertaking of any underwriter being
attributed to the Company) will undertake such registration or qualification on
behalf of the Holders of such Registrable Securities (provided, that in such
instance the Company shall not be so liable if it has undertaken its reasonable
best efforts to so register or

 

34



--------------------------------------------------------------------------------

qualify such Registrable Securities) or (iv) any actions or inactions or
proceedings in respect of the foregoing whether or not any such Company
Indemnifiable Person is a party thereto, and the Company will reimburse, as
incurred, each such Company Indemnifiable Person for any legal and any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission made in reliance and in conformity with written information furnished
to the Company by such Holder or underwriter expressly for use therein. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Company Indemnifiable Person.

(b) Each Holder (if Registrable Securities held by or issuable to such Holder
are included in such registration, qualification, compliance or sale pursuant to
this Article II) agrees (severally and not jointly) to indemnify and hold
harmless, to the fullest extent permitted by applicable law, the Company, each
of its officers, directors, employees, stockholders, Affiliates and agents and
each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, each
underwriter, if any, and each Person who controls any underwriter, of the
Company’s securities covered by such a Registration Statement, and each other
Holder, each of such other Holder’s respective direct or indirect partners,
members or stockholders and each of such partner’s, member’s or stockholder’s
partners, members or stockholders and, with respect to all of the foregoing
Persons, each of their respective Affiliates, officers, directors, employees,
trustees or agents and each Person, if any, who controls such Persons within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively, the “Holder Indemnifiable Persons”), against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any Prospectus, offering circular, Free Writing Prospectus or
other similar document (including any related Registration Statement,
notification, or the like) incident to any such registration, qualification,
compliance or sale effected pursuant to this Article II, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse, as incurred, each such Holder Indemnifiable Persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) was made in such
Registration Statement, Prospectus, offering circular, Free Writing Prospectus
or other document, in reliance upon and in conformity with written information
furnished to the Company by such Holder expressly for use therein that was not
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim; provided, however,
that the aggregate liability of each Holder hereunder shall be limited to the
gross proceeds after underwriting discounts and commissions received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c) Each Company Indemnifiable Person and Holder Indemnifiable Person entitled
to indemnification under this Section 2.8 (the “Indemnified Party”) shall give
written notice to the party required to provide such indemnification (the
“Indemnifying Party”) of any claim as to which indemnification may be sought
promptly after such Indemnified Party has

 

35



--------------------------------------------------------------------------------

actual knowledge thereof (and in any event, within fifteen (15) Business Days)
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom with counsel reasonably satisfactory to
the Indemnified Party; provided, that the Indemnified Party may participate in
such defense at the Indemnifying Party’s expense if (i) the Indemnified Party
has reasonably concluded (based upon advice of its counsel) that there may be
legal defenses available to it or other Indemnified Parties that are different
from or in addition to those available to the Indemnifying Party or (ii) in the
reasonable judgment of the Indemnified Party (based upon the advice of its
counsel) a conflict of interest may exist between the Indemnified Party and the
Indemnifying Party with respect to such claim or any litigation resulting
therefrom (in which case, if the Indemnified Party notifies the Indemnifying
Party in writing that the Indemnified Party elects to employ separate counsel at
the Indemnifying Party’s expense, the Indemnifying Party shall not have the
right to assume the defense of such claim or any litigation resulting therefrom
on behalf of the Indemnified Party); provided, further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article II, except to the
extent that such failure to give notice materially prejudices the Indemnifying
Party in the defense of any such claim or any such litigation. An Indemnifying
Party, in the defense of any such claim or litigation, may, without the consent
of each Indemnified Party, consent to entry of any judgment or enter into any
settlement that (i) includes as a term thereof the giving by the claimant or
plaintiff therein to such Indemnified Party of an unconditional release from all
liability with respect to such claim or litigation and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of such Indemnified Party; provided, that any sums payable in
connection with such settlement are paid in full by the Indemnifying Party. If
such defense is not assumed by the Indemnifying Party, the Indemnifying Party
will not be subject to any liability for any settlement made without its prior
written consent, but such consent may not be unreasonably withheld. It is
understood that the Indemnifying Party or Parties shall not, except as
specifically set forth in this Section 2.8(c), in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the Indemnifying Party or
Parties, (y) an Indemnified Party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other Indemnified Parties, or
(z) a conflict or potential conflict exists or may exist (based upon advice of
counsel to an Indemnified Party) between such Indemnified Party and the other
Indemnified Parties, in each of which cases the Indemnifying Party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

(d) If for any reason the indemnification provided for in Section 2.8(a) or
Section 2.8(b) is unavailable to an Indemnified Party or insufficient in respect
of any claims, losses, damages and liabilities referred to therein, then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of such claims, losses, damages and liabilities
(i) in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party or Parties, on
the other hand, in connection with the acts, statements or omissions that
resulted in such claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the Indemnifying

 

36



--------------------------------------------------------------------------------

Party, on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 2.8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.8(d). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
Indemnified Party as a result of the claims, losses, damages and liabilities
referred to in Section 2.8(a) and/or Section 2.8(b) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.8(d), in connection with any Registration Statement filed by the
Company, any Holder of Registrable Securities covered by such Registration
Statement shall not be required to contribute any amount in excess of the dollar
amount of the gross proceeds (less underwriting discounts and commissions)
received by such Holder under the sale of Registrable Securities giving rise to
such contribution obligation less any amount paid by such Holders pursuant to
Section 2.8(b). If indemnification is available under this Section 2.8, the
Indemnifying Parties shall indemnify each Indemnified Party to the full extent
provided in Section 2.8(a) and Section 2.8(b) without regard to the provisions
of this Section 2.8(d).

(e) The indemnities provided in this Section 2.8 (i) shall survive the transfer
of any Registrable Securities by such Holder and (ii) are not exclusive and
shall not limit any rights or remedies which may be available to any Indemnified
Party at law or in equity or pursuant to any other agreement.

Section 2.9 Information by Holder. Each Holder of Registrable Securities
included in any registration shall promptly furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request and as shall be required in connection
with any registration, qualification or compliance referred to in this
Article II.

Section 2.10 Transfer of Registration Rights; Additional Holders; General
Transfer Restrictions on Exercise of Rights.

(a) The rights of a Holder contained in Section 2.2, Section 2.3, Section 2.4
and/or Section 2.5 hereof to cause the Company to register Registrable
Securities of such Holder may be assigned in respect of those Registrable
Securities (i) conveyed by a Sponsor Holder to its Permitted Transferees,
(ii) conveyed by a Management Holder to its Permitted Transferees,
(iii) conveyed by a Temasek Holder to a Permitted Temasek Transferee(s) and/or
(iv) conveyed by any other Holder solely with the prior written consent of the
Sponsor Holders; provided, that such transferee shall only be admitted as a
party hereunder upon his, her or its execution and delivery of a Joinder
Agreement and the acceptance thereof by the Company, whereupon such Person will
be treated as a Holder for all purposes of this Agreement, with the same rights,

 

37



--------------------------------------------------------------------------------

benefits and obligations hereunder as the transferring Holder with respect to
the transferred Registrable Securities (except that if the transferee was a
Holder prior to such transfer, such transferee shall have the same rights,
benefits and obligations with respect to such transferred Registrable Securities
as were applicable to Registrable Securities held by such transferee prior to
such transfer). Notwithstanding anything herein to the contrary, for the
avoidance of doubt, any registration rights or allocations provided under this
Agreement to (w) a MD Holder may be assigned without limitation by such MD
Holder to any other MD Holder, (x) a MSD Partners Holder may be assigned without
limitation by such MSD Partners Holder to any other MSD Partners Holder, (y) a
SLP Holder may be assigned without limitation by such SLP Holder to any other
SLP Holder and (z) a Temasek Holder may be assigned without limitation by such
Temasek Holder to any other Temasek Holder.

(b) An employee of the Company or any Subsidiary of the Company or other Person
who receives Registrable Securities from the Company may only be conferred the
rights of a Holder contained in Section 2.2, Section 2.3, Section 2.4 and/or
Section 2.5 hereof to cause the Company to register Registrable Securities of
such Holder (i) with the prior written consent of the Sponsor Holders and
(ii) upon his, her or its execution and delivery of a Joinder Agreement and the
acceptance thereof by the Company, whereupon such person will be admitted as a
party hereunder as a Non-Sponsor Holder and treated as a Non-Sponsor Holder for
all purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the Non-Sponsor Holders.

(c) Notwithstanding anything in this Agreement to the contrary, (i) each of the
Sponsor Holders acknowledges and agrees that any exercise of the rights
contained in Section 2.2, Section 2.3, Section 2.4 and/or Section 2.5 hereof are
subject to any limitations or restrictions that such Sponsor Holders have agreed
to with the Company pursuant to any other binding contractual commitment, if
any, in all respects, (ii) each of the Temasek Holders acknowledges and agrees
that any exercise of the rights contained in Section 2.2, Section 2.3,
Section 2.4 and/or Section 2.5 hereof are subject to any limitations or
restrictions that such Temasek Holders have agreed to with the Company pursuant
to any other binding contractual commitment, if any, in all respects and
(iii) each of the Management Holders acknowledges and agrees that any exercise
of the rights contained in Section 2.2, Section 2.4 and/or Section 2.5 hereof
are subject to any limitations or restrictions that such Management Holders have
agreed to with the Company pursuant to any other binding contractual commitment,
if any, in all respects.

Section 2.11 Delay of Registration. No Holder shall have any right to obtain,
and hereby waives any right to seek, an injunction restraining or otherwise
delaying any registration as the result of any controversy that might arise with
respect to the interpretation or implementation of this Article II.

Section 2.12 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the MD Holders and the SLP Holders, enter into any agreement with respect to
its Securities that is inconsistent with the rights granted to the Holders by
this Agreement, including by allowing any holder or prospective holder of any
Securities of the Company (a) to include any Securities in any registration
filed under Section 2.1, Section 2.2, Section 2.3, Section 2.4 and/or
Section 2.5 hereof, unless, in each case, under the terms of such agreement,
such holder or prospective

 

38



--------------------------------------------------------------------------------

holder may include such Securities in any such registration only to the extent
that the inclusion of such Securities will not diminish the amount of
Registrable Securities that are included in such registration or (b) to require
the Company to effect a registration pursuant to demand registration rights.

Section 2.13 Reporting. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the reasonable request of any of
the Sponsor Holders, make publicly available such necessary information for so
long as necessary to permit sales pursuant to Rules 144, 144A or Regulation S
under the Securities Act), and it will take such further action as any Sponsor
Holder may reasonably request, all to the extent required from time to time to
enable the Holders, following the IPO, to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar or analogous
rule or regulation hereafter adopted by the SEC, including making and keeping
current public information available, within the meaning of Rule 144 (or any
similar or analogous rule or regulation hereafter adopted by the SEC)
promulgated under the Securities Act, at all times after it has become subject
to the reporting requirements of the Exchange Act. Upon the reasonable request
of a Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof, a copy of the most recent annual or quarterly report of the Company,
and such other reports and documents as such Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

Section 2.14 Blackout Periods.

(a) IPO Blackout Period. If requested by the managing underwriter or
underwriters in an underwritten offering, each of the Company and each Holder
agrees, and the Company agrees to cause its and each of Dell’s and EMC’s
directors and executive officers to agree, during the period beginning seven
(7) days before the effective date of a Registration Statement of the Company
filed in connection with an IPO, and ending one hundred eighty (180) days
(subject to any customary “booster shot” extensions) thereafter, not to take or
commit to take any actions that are, or would constitute, a Blackout Period
Restriction.

(b) Other Underwritten Offerings Blackout Periods. If requested by the managing
underwriter or underwriters in an underwritten offering, or if requested by the
Initiating Shelf Take-Down Holders in the case of an Underwritten Shelf
Take-Down pursuant to Section 2.3 or the Demand Initiating Sponsor Holders in
the case of an underwritten Demand Registration pursuant Section 2.4, subject to
Section 2.14(c), each of the Company and each Holder (other than the Temasek
Holders and, solely from and after the two (2) year anniversary of an IPO, a Sub
10% Sponsor Holder that is not an employee of the Company or any of its
Subsidiaries, in each case provided any such Holder is not participating in such
offering) agrees, and the Company agrees to cause its and each of Dell’s and
EMC’s directors and executive officers to agree, during the period beginning
seven (7) days before the effective date of a Registration Statement of the
Company filed in connection with an underwritten offering subsequent to the IPO
(other than any Non-Marketed Underwritten Shelf Take-Down) (or, if

 

39



--------------------------------------------------------------------------------

later in the case of a Marketed Underwritten Shelf Take-Down, the date the
underwriting agreement for such Marketed Underwritten Shelf Take-Down is entered
into) and ending ninety (90) days (subject to any customary “booster shot”
extensions) thereafter (or, if applicable, such lesser period as may be agreed
by the managing underwriter or underwriters in writing with the applicable
Initiating Shelf Take-Down Holders that initiated an Underwritten Shelf
Take-Down or Demand Initiating Sponsor Holders that initiated an underwritten
Demand Registration, as the case may be), not to take or commit to take any
actions that are, or would constitute, a Blackout Period Restriction.

(c) Non-Marketed Underwritten Shelf Take-Down Blackout Periods. If requested by
the managing underwriter or underwriters in a Non-Marketed Underwritten Shelf
Take-Down, or if requested by the Initiating Shelf Take-Down Holders that
initiated such Non-Marketed Underwritten Shelf Take-Down, each of the Company
and each Holder (other than the Temasek Holders and, solely from and after the
two (2) year anniversary of an IPO, a Sub 10% Sponsor Holder that is not an
employee of the Company or any of its Subsidiaries, in each case provided any
such Holder is not participating in such offering) agrees, and the Company
agrees to cause its and each of Dell’s and EMC’s directors and executive
officers to agree, during the period beginning on the date that the Non-Marketed
Underwritten Shelf Take-Down Notice has been provided to the Company (it being
understood the Company shall immediately following receipt of a Non-Marketed
Underwritten Shelf Take-Down Notice notify all Holders and such other Persons
that are subject to this Section 2.14 of their obligations herein) and ending on
the earlier of (A) thirty (30) days after the Non-Marketed Underwritten Shelf
Take-Down contemplated by such Non-Marketed Underwritten Shelf Take-Down Notice
is completed and (B) the date that the Company receives notice from the
applicable Initiating Shelf Take-Down Holders that initiated such Non-Marketed
Underwritten Shelf Take-Down that it is abandoning or terminating such
Non-Marketed Underwritten Shelf Take-Down, not to take or commit to take any
actions that are, or would constitute, a Blackout Period Restriction; provided,
that the duration of the period contemplated in this Section 2.14(c) shall not
exceed forty five (45) days (subject to any customary “booster shot”
extensions).

(d) Certain Exceptions. Notwithstanding anything in Section 2.14(a),
Section 2.14(b) and/or Section 2.14(c) to the contrary, (i) no Holder shall be
subject to any Blackout Period Restriction for longer duration than that
applicable to any directors and/or executive officers of the Company as required
by the applicable managing underwriter or underwriters, (ii) no Sponsor Holder
shall be subject to any Blackout Period Restrictions for longer duration than
that applicable to any other Sponsor Holder (other than Sub 10% Sponsor
Holders), (iii) no Sub 10% Sponsor Holder shall be subject to any Blackout
Period Restrictions for longer duration than that applicable to any other Sub
10% Sponsor Holder, (iv) if any Sponsor Holder (other than a Sub 10% Sponsor
Holder) is released from its Blackout Period Restrictions, the other Sponsor
Holders shall be simultaneously released, on a pro rata basis, from such
Blackout Period Restrictions and (v) if any Sub 10% Sponsor Holder is released
from its Blackout Period Restrictions, the other Sub 10% Sponsor Holders shall
be simultaneously released, on a pro rata basis, from such Blackout Period
Restrictions, and in the case of each of the foregoing clauses (iv) and (v), it
being understood that each of the Company and the Sponsor Holder initially
released from its Blackout Period Restrictions must immediately notify in
writing the other applicable Sponsor Holders thereof. Notwithstanding anything
in Section 2.14 to the contrary, during the periods described in this
Section 2.14 the Company may effect a Special Registration.

 

40



--------------------------------------------------------------------------------

(e) Certain Matters. The Company agrees to use its reasonable best efforts to
obtain from each holder of restricted securities of the Company which securities
are the same as or similar to the Registrable Securities being registered, or
any restricted securities convertible into or exchangeable or exercisable for
any of such securities, an agreement not to effect any public sale or
distribution of such securities during any such period referred to in this
Section 2.14, except as part of any such registration, if permitted. Without
limiting the foregoing (but subject to Section 2.12), if after the date hereof
the Company grants any Person (other than a Holder) any rights to demand or
participate in a registration, the Company agrees that the agreement with
respect thereto shall include such Person’s agreement to comply with any
Blackout Period Restrictions required by this Section 2.14 as if it were a
Holder hereunder. If requested by the managing underwriter or underwriters of
any such underwritten offering, the Company and each Holder shall, and shall
cause each other Person subject to the Blackout Period Restrictions referred to
in this Section 2.14 to, execute a customary agreement reflecting its agreement
set forth in this Section 2.14. The Company shall impose stop-transfer
instructions with respect to the Securities subject to the foregoing restriction
until the end of the period referenced above.

Section 2.15 Clear Market. With respect to any underwritten offerings of
Registrable Securities of the Sponsor Holders (each a “Sponsor Underwritten
Offering”), the Company agrees not to effect (other than pursuant to the
registration applicable to such Sponsor Underwritten Offering, pursuant to a
Special Registration or pursuant to the exercise by any other Sponsor Holder of
any of its rights under Section 2.2, Section 2.3 or Section 2.4) any public sale
or distribution, or to file any Registration Statement (other than pursuant to
the Registration applicable to such Sponsor Underwritten Offering, pursuant to a
Special Registration or pursuant to the exercise by any other Sponsor Holder of
any of its rights under Section 2.2, Section 2.3 or Section 2.4) covering any of
its Securities or any securities convertible into or exchangeable or exercisable
for such Securities, during the period not to exceed ten (10) days prior and
(i) one hundred eighty (180) days after such Sponsor Underwritten Offering in
the event such offering is an IPO or (y) ninety (90) days after any other
Sponsor Underwritten Offering.

Section 2.16 Discontinuance of Distributions and Use of Prospectus and Free
Writing Prospectus. Each Holder of Registrable Securities included in any
Registration Statement agrees that, upon delivery of any notice by the Company
of the happening of any event of the kind described in Section 2.7(h)(iii),
(iv), or (v) or Section 2.7(i), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until (a) such Holder’s receipt of the copies of the supplemented or amended
Prospectus or Free Writing Prospectus contemplated by Section 2.7(i), (b) such
Holder is advised in writing by the Company that the use of the Prospectus or
Free Writing Prospectus, as the case may be, may be resumed, (c) such Holder is
advised in writing by the Company of the termination, expiration or cessation of
such order or suspension referenced in Section 2.7(h)(iii) or Section 2.7(h)(v)
or (d) such Holder is advised in writing by the Company that the representations
and warranties of the Company in such applicable underwriting agreement are true
and correct in all material respects. If so directed by the Company, such Holder
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus or any
Free Writing Prospectus covering such Registrable Securities current at the time
of delivery of such notice. In the event the Company

 

41



--------------------------------------------------------------------------------

shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus or Free Writing Prospectus contemplated by
Section 2.7(i) or is advised in writing by the Company that the use of the
Prospectus or Free Writing Prospectus may be resumed.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term. This Agreement shall terminate (a) with respect to all
Holders, with the prior written consent of the MD Holders and the SLP Holders or
(b) with respect to any Holder, at such time as such Holder, together with its
Affiliates, does not beneficially own any Registrable Securities.
Notwithstanding the foregoing, the provisions of Section 2.8, Section 2.13 and
all of this Article III shall survive any such termination.

Section 3.2 Effectiveness. This Agreement shall become effective solely upon
(i) execution of this Agreement by the Company and each of the Sponsor
Stockholders and (ii) the consummation of the Closing (as defined in the Merger
Agreement). In the event that the Merger Agreement is terminated for any reason
without the Closing having occurred, this Agreement shall not become effective,
shall be void ab initio and the Original Agreement shall continue in full force
and effect without amendment or restatement.

Section 3.3 Further Assurances. From time to time, at the reasonable request of
the MD Holders or the SLP Holders and without further consideration, each party
hereto shall execute and deliver such additional documents and take all such
further action as may be necessary or appropriate to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

Section 3.4 Confidentiality. The terms of this Agreement and any information
relating to any exercise of rights hereunder shall be confidential and no party
to this Agreement shall disclose to any Person not a party to this Agreement any
of the terms of this Agreement, except (a) in the case of each of the Sponsor
Holders, to such Sponsor Holder’s partners, managers, members, advisors,
employees, agents, accountants, trustees, attorneys, Affiliates and investment
vehicles managed or advised by such Sponsor Holder or the partners, managers,
members, advisors, employees, agents, accountants, trustees or attorneys of such
Affiliates or managed or advised investment vehicles, in each case so long as
such Persons agree to keep such information confidential (or are subject to
customary confidentiality obligations with respect thereto), (b) in the case of
the Temasek Holders, to the Permitted Temasek Transferees and to the Temasek
Holders’ and the Permitted Temasek Transferees’ respective partners, managers,
members, advisors, employees, agents, accountants, trustees, attorneys,
Affiliates and investment vehicles managed or advised by such Temasek Holders or
Permitted Temasek Transferees or the partners, managers, members, advisors,
employees, agents, accountants, trustees or attorneys of such Affiliates or
managed or advised investment vehicles, in each case so long as such Persons
agree to keep such information confidential (or are subject to customary
confidentiality obligations with respect thereto), (c) to such party’s advisors,
(d) as may be required by

 

42



--------------------------------------------------------------------------------

deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process, law (including under the Securities Act or the
Exchange Act), exchange listing requirements, regulation, legal or judicial
process or audit, inquiries by a regulator, bank examiner or self-regulatory
organization, pursuant to mandatory professional ethics rules or this Agreement
(but only to the extent so required and after notifying the Company to the
extent reasonably practicable and requesting confidential treatment) or (e) in
connection with any litigation among the parties hereto.

Section 3.5 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties and supersedes and replaces any
prior understanding, agreement or statement of intent, in each case, written or
oral, of any and every nature with respect thereto. In the event of any
inconsistency between this Agreement and any document executed or delivered to
effect the purposes of this Agreement, including the certificate of
incorporation and bylaws (or equivalent organizational and governing documents)
of any company, this Agreement shall govern as among the parties hereto.

Section 3.6 Specific Performance. Subject to Section 2.11, the parties hereto
agree that the obligations imposed on them in this Agreement are special, unique
and of an extraordinary character, and that, in the event of breach by any
party, damages would not be an adequate remedy and each of the other parties
shall be entitled to specific performance and injunctive and other equitable
relief in addition to any other remedy to which it may be entitled, at law or in
equity. The parties hereto further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.

Section 3.7 Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

Section 3.8 Submissions to Jurisdictions; WAIVER OF JURY TRIALS.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery

 

43



--------------------------------------------------------------------------------

in the State of Delaware declines to accept jurisdiction over a particular
matter, any Federal court of the United States of America sitting in the State
of Delaware) lacks jurisdiction over such party, and agrees not to plead or
claim, in any legal action or proceeding with respect to this Agreement or the
transactions contemplated hereby brought in the Court of Chancery in the State
of Delaware (or, only if the Court of Chancery in the State of Delaware declines
to accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), that any such court lacks
jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 3.14 of this Agreement, such service
to become effective ten (10) days after such mailing. Each party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby, that
service of process was in any way invalid or ineffective. Subject to
Section 3.8(c), the foregoing shall not limit the rights of any party to serve
process in any other manner permitted by applicable law. The foregoing consents
to jurisdiction shall not constitute general consents to service of process in
the State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to this Agreement in the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and hereby further
irrevocably waives and agrees not to plead or claim that the Court of Chancery
in the State of Delaware (or, only if the Court of Chancery in the State of
Delaware declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware) is not a
convenient forum for any such suit, action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF

 

44



--------------------------------------------------------------------------------

ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.8(e).

Section 3.9 Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

Section 3.10 Consents, Approvals and Actions.

(a) MD Holders. All actions required to be taken by, or approvals or consents
of, the MD Stockholders and/or the MD Holders under this Agreement (including
with respect to any amendments pursuant to Section 3.11), shall be taken by
consent or approval by, or agreement of, MD or his permitted assignee; provided,
that upon the occurrence and during the continuation of a Disabling Event, such
approval or consent shall be taken by consent or approval by, or agreement of,
the holders of a majority of Common Stock held by the MD Stockholders, and in
each case, such consent, approval or agreement shall constitute the necessary
action, approval or consent by the MD Stockholders and/or the MD Holders.

(b) SLP Holders. All actions required to be taken by, or approvals or consents
of, the SLP Stockholders and/or the SLP Holders under this Agreement (including
with respect to any amendments pursuant to Section 3.11), shall be taken by
consent or approval by, or agreement of, the holders of a majority of Common
Stock held by the SLP Stockholders, and such consent, approval or agreement
shall constitute the necessary action, approval or consent by the SLP
Stockholders and/or the SLP Holders.

(c) MSD Partners Holders. All actions required to be taken by, or approvals or
consents of, the MSD Partners Stockholders and/or the MSD Partners Holders under
this Agreement (including with respect to any amendments pursuant to
Section 3.11), shall be taken by consent or approval by, or agreement of, the
holders of a majority of Common Stock held by the MSD Partners Stockholders, and
such consent, approval or agreement shall constitute the necessary action,
approval or consent by the MSD Partners Stockholders and/or the MSD Partners
Holders.

(d) Temasek Holders. All actions required to be taken by, or approvals or
consents of, the Temasek Stockholder and/or the Temasek Holders under this
Agreement (including with respect to any amendments pursuant to Section 3.11),
shall be taken by consent or approval by, or agreement of, the holders of a
majority of Common Stock held by the Temasek Stockholder, and such consent,
approval or agreement shall constitute the necessary action, approval or consent
by the Temasek Stockholder and/or the Temasek Holders.

(e) Non-Sponsor Holders. All actions required to be taken by, or approvals or
consents of, the Non-Sponsor Holders under this Agreement (including with
respect to any amendments pursuant to Section 3.11) shall be taken by consent or
approval by, or agreement of, the holders of a majority of the outstanding
Registrable Securities held by the Non-Sponsor Holders, taken together, at such
time that provide such consent, approval or action in writing at such time.

 

45



--------------------------------------------------------------------------------

Section 3.11 Amendment and Waiver.

(a) Any amendment, modification, supplement or waiver to or of any provision of
this Agreement shall be in writing and shall require the prior written approval
of the MD Holders and the SLP Holders; provided, that if the express terms of
any such amendment, modification, supplement or waiver disproportionately and
adversely affects a Holder (other than the Sponsor Holders) or an MSD Partners
Holder or Temasek Holder relative to the SLP Holders, it shall require the prior
written consent of the holders of a majority of the Registrable Securities held
by such affected Holders and their designated transferees or successors pursuant
to Section 2.10(a) in the aggregate; provided, that the immediately preceding
proviso shall not apply with respect to (i) in the case of Non-Sponsor Holders,
amendments that do not apply to Non-Sponsor Holders, in the case of MSD Partners
Holders, amendments that do not apply to MSD Partners Holders, and in the case
of the Temasek Holders, amendments that do not apply to the Temasek Holders or
(ii) amendments to reflect the addition of a new third-party holding Registrable
Securities (other than (x) a designated transferee of Registrable Securities as
a party hereto pursuant to Section 2.10(a) or (y) an additional Non-Sponsor
Holder as a party hereto pursuant to Section 2.10(b)).

(b) Notwithstanding the foregoing, any addition of (i) a designated transferee
of Registrable Securities as a party hereto pursuant to Section 2.10(a) or
(ii) an Other Holder as or a recipient of Securities as a party hereto pursuant
to Section 2.10(b) in each case shall not constitute an amendment hereto and the
applicable Joinder Agreement need be executed only by the Company and such
transferee, recipient or additional Non-Sponsor Holder.

(c) Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed a waiver of such provision or any other
provisions hereof. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 3.12 Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 3.13 Third Party Beneficiaries. Except for Section 2.8 and Section 3.15
(which will be for the benefit of the Persons set forth therein, and any such
Person will have the rights provided for therein), this Agreement does not
create any rights, claims or benefits inuring to any Person that is not a party
hereto, and it does not create or establish any third party beneficiary hereto.

 

46



--------------------------------------------------------------------------------

Section 3.14 Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission), nationally-recognized overnight courier, which shall be
addressed:

(a) in the case of the Company, to its principal office to the attention of its
General Counsel;

(b) in the case of the Holders identified below, to the following respective
addresses, e-mail addresses or facsimile numbers:

If to any of the SLP Holders, to:

c/o Silver Lake Partners

2775 Sand Hill Road

Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

E-mail: karen.king@silverlake.com

and

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Facsimile: (212) 981-3535

E-mail: andy.schader@silverlake.com

with a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Rich Capelouto

                 Chad A. Skinner

Facsimile: (650) 251-5002

Email: rcapelouto@stblaw.com

Email: cskinner@stblaw.com

 

47



--------------------------------------------------------------------------------

If to any of the MD Holders, to:

Michael S. Dell

c/o Dell Inc.

One Dell Way

Round Rock, TX 78682

Facsimile: (512) 283-1469

Email: michael@dell.com

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

                 Andrew J. Nussbaum

                 Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

and

MSD Capital, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

                 Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdcapital.com

Email: mliguori@msdcapital.com

If to any of the MSD Partners Holders, to:

MSD Partners, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

                 Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdpartners.com

Email: mliguori@msdpartners.com

 

48



--------------------------------------------------------------------------------

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

                 Andrew J. Nussbaum

                 Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

If to any of the Temasek Holders, to:

c/o Temasek Holdings (Private) Limited

60B Orchard Road

#06-18 Tower 2

Singapore

Attention: Boon Sim

Email: boonsim@temasek.com.sg

with a copy (which shall not constitute notice or constructive notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York NY 10006

Attention: Paul J. Shim

Facsimile: (212) 225-3999

Email: pshim@cgsh.com

(c) in the case of any Non-Sponsor Holder, to the address, e-mail address or
facsimile number of such Non-Sponsor Holder set forth in its Joinder Agreement
(if applicable);

(d) in the case of any other Holder, to the address, e-mail address or facsimile
number appearing in the books and records of the Company and/or in its Joinder
Agreement (if applicable).

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day and (iii) in the case of dispatch by nationally-recognized
overnight courier, on the next Business Day following the disposition with such
nationally-recognized overnight courier. By notice complying with the foregoing
provisions of this Section 3.14, each party shall have the right to change its
mailing address, e-mail address or facsimile number for the notices and
communications to such party.

Section 3.15 No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in

 

49



--------------------------------------------------------------------------------

connection with this Agreement or as an inducement to enter into this
Agreement), may be made only against the entities that are expressly identified
as parties hereto; and no past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, portfolio company in
which any such party or any of its investment fund Affiliates have made a debt
or equity investment (and vice versa), agent, attorney or representative of any
party hereto (including any Person negotiating or executing this Agreement on
behalf of a party hereto), unless party to this Agreement, shall have any
liability or obligation with respect to this Agreement or with respect any claim
or cause of action (whether in contract or tort) that may arise out of or relate
to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement).

Section 3.16 No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

Section 3.17 Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 3.18 Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

[Remainder of page intentionally left blank]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amended and
Restated Registration Rights Agreement or caused this Amended and Restated
Registration Rights Agreement to be signed by its officer thereunto duly
authorized as of the date first written above.

 

COMPANY: DELL TECHNOLOGIES INC. By:  

/s/ Janet B. Wright

  Name:   Janet B. Wright   Title:   Vice President and Assistant Secretary

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER / MD HOLDER:

/s/ Michael S. Dell

MICHAEL S. DELL

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER / MD HOLDER: SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Marc R. Lisker

  Name:   Marc R. Lisker   Title:   President, Hexagon Trust Company

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

MSD PARTNERS STOCKHOLDERS / MSD PARTNERS HOLDERS: MSDC DENALI INVESTORS, L.P.
By: MSDC Denali (GP), LLC, its General Partner By:  

/s/ Marcello Liguori

  Name:   Marcello Liguori   Title:   Authorized Signatory

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

MSD PARTNERS STOCKHOLDERS / MSD PARTNERS HOLDERS: MSDC DENALI EIV, LLC By: MSDC
Denali (GP), LLC, its Managing Member By:  

/s/ Marcello Liguori

  Name:   Marcello Liguori   Title:   Authorized Signatory

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDER / SLP HOLDER: SILVER LAKE PARTNERS III, L.P. By: Silver Lake
Technology Associates III, L.P., its General Partner By: SLTA III (GP), L.L.C.,
its General Partner By: Silver Lake Group, L.L.C., its Managing Member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDER / SLP HOLDER: SILVER LAKE PARTNERS IV, L.P. By: Silver Lake
Technology Associates IV, L.P., its General Partner By: SLTA IV (GP), L.L.C.,
its General Partner By: Silver Lake Group, L.L.C., its Managing Member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDER / SLP HOLDER: SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By:
Silver Lake Technology Associates III, L.P., its General Partner By: SLTA III
(GP), L.L.C., its General Partner By: Silver Lake Group, L.L.C., its Managing
Member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDER / SLP HOLDER: SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By:
Silver Lake Technology Associates IV, L.P., its General Partner By: SLTA IV
(GP), L.L.C., its General Partner By: Silver Lake Group, L.L.C., its Managing
Member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDER / SLP HOLDER: SLP DENALI CO-INVEST, L.P. By: SLP Denali
Co-Invest GP, L.L.C., its General Partner By: Silver Lake Technology Associates
III, L.P., its managing member By: SLTA III (GP), L.L.C., its General Partner
By: Silver Lake Group, L.L.C., its Managing Member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

TEMASEK STOCKHOLDER / TEMASEK HOLDER: VENEZIO INVESTMENTS PTE. LTD. By:  

/s/ Chia Song Hwee

  Name:   Chia Song Hwee   Title:   Authorized Signatory

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

MANAGEMENT STOCKHOLDERS

 

1.    ARLEDGE, CATHY L. 2.    ATKINSON, ALAN S. 3.    BISCHOPING, GARY E.

4.

   BOYD, EDWARD L. 5.    BRISCOE, CRAIG A. 6.    BROWN, KEVIN M. 7.    BRYANT,
JAMES P. 8.    BURD, SAMUEL D. 9.    BURNS, THOMAS S. 10.    BYRNE, JOHN 11.   
CLARKE, JEFFREY W. 12.    COLEMAN, LAURA J. 13.    COTE, MICHAEL R. 14.   
DANGERFIELD, ROBERTA L. 15.    DAVIS, GREGORY E. 16.    DEFOE, JAMES J. 17.   
DELL, MICHAEL 18.    DEW, ALLISON L. 19.    DUNN, MICHAEL D. 20.    EKLUND,
MICHAEL C. 21.    GMUENDER, JOHN 22.    GORAKHPURWALLA, ASHLEY 23.    GUESS,
SAMUEL A. 24.    HAAS, MARIUS A. 25.    HAND, NEIL D. 26.    HEGARTY, AONGUS 27.
   HORAN, MARK W. 28.    HUMPHRIES, BRIAN 29.    HUTCHESON, CURTIS 30.   
JOHNSON, TYLER W. 31.    JONES, BRYAN E. 32.    JOTHEE, PRAKASH J. 33.    JOYCE,
THOMAS 34.    KISHORE, SAMEER 35.    KLEIMAN, CHRISTOPHER K. 36.    LALLA,
STEVEN C. 37.    LEE, KOK KING 38.    LEWIS, ARTHUR R. 39.    MAJDALANI, DIEGO
40.    MCCLURG, JOHN E. 41.    MCGILL, YVONNE C. 42.    MCLAUGHLIN, MICHAEL J.
43.    MIDHA, AMIT



--------------------------------------------------------------------------------

44.    MIEARS, BRIAN 45.    MOUQUET, EMMANUEL 46.    MULLEN, JOHN E. 47.   
MULLEN, JOYCE A. 48.    PARKER, JAMES 49.    PEESKER, KEVIN J. 50.    PEREZ,
PAUL L. 51.    POLJAN, PATRICK P. 52.    PRAHL, CHERYL F. 53.    PRICE, STEVEN
H. 54.    QUINTOS, KAREN H. 55.    RAMSEY, JON 56.    READ, RORY P. 57.   
RODRIGUES, WILLIAM E. 58.    ROTHBERG, RICHARD J. 59.    SANKARAN, ANAND 60.   
SCHELL, KIRK D. 61.    SCHMITT, DOUGLAS W. 62.    SCHMOOCK, DAVID M. 63.   
SCHOENBAECHLER, JOSEPH A. 64.    SEDLACEK, MATTHEW M. 65.    SWAINSON, JOHN A.
66.    SWEET, THOMAS W. 67.    THOMSEN, HENRIK 68.    THRIKUTAM, PRASAD PRABHAKA
69.    TRUAX, KELLY A. 70.    VAIDYA, ASHUTOSH M. 71.    VALLONE, THOMAS J. 72.
   VASWANI, SURESH 73.    WAVRO, WILLIAM K. 74.    WHITLOW, JAMES K. 75.   
WILLIAMS, ROBERT L. 76.    WRIGHT, JANET B.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Amended and Restated Registration Rights Agreement, dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Registration Rights Agreement”), by and
among Dell Technologies Inc., Michael S. Dell, Susan Lieberman Dell Separate
Property Trust, MSDC Denali Investors, L.P., MSDC Denali EIV, LLC, Silver Lake
Partners III, L.P., Silver Lake Technology Investors III, L.P., Silver Lake
Partners IV, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P., Venezio Investments Pte. Ltd., the Management Stockholders
party thereto and any other Persons who become a party thereto in accordance
with the terms thereof. Capitalized terms used but not defined in this Joinder
Agreement shall have the respective meanings ascribed to such terms in the
Registration Rights Agreement.

By executing and delivering this Joinder Agreement to the Registration Rights
Agreement, the undersigned hereby adopts and approves the Registration Rights
Agreement and agrees, effective commencing on the date hereof, to become a party
to, and to be bound by and comply with the provisions of, the Registration
Rights Agreement as [a][an] [MD Holder][MSD Partners Holder][SLP Holder][Temasek
Holder][Management Holder and Non-Sponsor Holder].

The undersigned acknowledges and agrees that Section 3.6 through Section 3.8 of
the Registration Rights Agreement are incorporated herein by reference, mutatis
mutandis.

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the          day of             ,         .

 

 

Signature  

 

Print Name

Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

as of the          day of             ,         .

[DELL TECHNOLOGIES INC.] By:  

 

  Name:   Title: